Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 1 of 77 PageID #: 1681




    MERRY A. KOGUT, Individually and on             * DOCKET NO. 646,174, Div. “I” Sec. “24”
    Behalf of Defendant Akorn, Inc.,                *
                                                    *
                           Plaintiff,               * 19th JUDICIAL DISTRICT COURT
                                                    *
           v.                                       *
                                                    * PARISH OF EAST BATON ROUGE
    AKORN, INC., et al.,                            *
                                                    *
                           Defendants.              * STATE OF LOUISIANA

                    STIPULATION AND AGREEMENT OF SETTLEMENT

         This Stipulation and Agreement of Settlement, dated as of December 12, 2019 (the

“Stipulation”), is made and entered into by and among the following Parties (as defined further in

¶ 1.7 hereof), each by and through their respective counsel: (i) Merry A. Kogut (“Plaintiff”),

individually and on behalf of Nominal Defendant Akorn, Inc. (“Akorn” or the “Company”);

(ii) Nominal Defendant Akorn; and (iii) John Kapoor (“Kapoor”), Kenneth S. Abramowitz

(“Abramowitz”), Ronald M. Johnson (“Johnson”), Steven J. Meyer (“Meyer”), Adrienne Graves

(“Graves”), Terry Rappuhn (“Rappuhn”), Brian Tambi (“Tambi”), Alan Weinstein (“Weinstein”),

Rajat Rai (“Rai”), Timothy Dick (“Dick”), Joseph Bonaccorsi (“Bonaccorsi”), David Hebeda

(“Hebeda”), Bruce Kutinsky (“Kutinsky”), Steven Lichter (“Lichter”), Duane A. Portwood

(“Portwood”), and Mark Silverberg (“Silverberg”) (the foregoing individuals, the “Individual

Defendants,” and together with Akorn, the “Defendants”). This Stipulation and the exhibits

thereto embody the terms and conditions of the settlement and resolution of the above-captioned

action (the “Action”), subject to the approval of the Court.1



1
    Certain capitalized terms are defined in ¶ 1 below.
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 2 of 77 PageID #: 1682




       WHEREAS,

                                     The Restatement Claims

               By letter dated February 23, 2016, Plaintiff issued a demand on the Board of

Directors of Akorn (the “Board”) to take action against certain current and former directors and

officers of the Company for alleged breaches of fiduciary duty and unjust enrichment (the “First

Demand”) in connection with a then-pending restatement of Akorn’s financial statements (the

“Restatement”). The First Demand alleged that each of these directors and officers breached their

fiduciary duties of loyalty and good faith by knowingly: (i) disseminating and filing financial

statements that were materially false and misleading; (ii) failing to implement necessary internal

and financial controls; and (iii) misrepresenting that the Company maintained effective controls.

The First Demand also alleged that certain directors and officers used their knowledge of material

nonpublic information to enrich themselves unjustly via the improper disposition of Akorn

common stock.

               On March 8, 2016, Plaintiff filed a Class Action Complaint for Equitable and

Injunctive Relief (the “Original Petition”) against Akorn and Kapoor, Abramowitz, Johnson,

Meyer, Graves, Rappuhn, Tambi and Weinstein (collectively, the “Director Defendants”) seeking

to compel Akorn to provide Plaintiff and other Akorn shareholders with certain outstanding

financial statements and to compel Akorn and the Board to schedule, provide notice of, and hold

an annual meeting of shareholders.




                                               -2-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 3 of 77 PageID #: 1683




               By letter dated March 29, 2016, Plaintiff was advised that a special committee of

the Board (the “Special Committee”) was conducting an inquiry into the allegations contained in

the First Demand.

               Between May 10, 2016, and May 20, 2016, Akorn mooted the claims asserted in

the Original Petition by publishing certain outstanding financial statements with the U.S. Securities

and Exchange Commission (the “SEC”) and scheduling an annual meeting of shareholders.

               On June 10, 2016, Plaintiff filed a Verified Amended Complaint (the “Amended

Petition”) removing the mooted claims that were asserted in the Original Petition, incorporating

the allegations made in the First Demand, and asserting claims for breach of fiduciary duty in

connection with the Restatement (the “Restatement Claims”) against the Director Defendants and

the following current and former officers of Akorn: Rai, Dick, Bonaccorsi, and Silverberg

(together with the Director Defendants, the “Restatement Defendants”). The Amended Petition

also asserted claims for breach of fiduciary duty against Kapoor, Johnson, Tambi, Graves,

Weinstein, Rai, Dick, Bonaccorsi and Silverberg in connection with their dispositions of Akorn

common stock while allegedly in possession of material non-public information about the

Company (the “Insider Trading Claims”).

               By letter dated August 29, 2016, the Special Committee advised Plaintiff that

(1) the Special Committee had concluded its inquiry into the allegations contained in the First

Demand and concluded that it would not be in the best interests of the Company to pursue litigation

based on these allegations, and (2) the Board had adopted the Special Committee’s

recommendation.


                                                 -3-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 4 of 77 PageID #: 1684




               On September 23, 2016, Akorn filed a motion seeking to dismiss the Amended

Petition pursuant to La. R.S. §12:1-744 based upon the Board’s determination not to take action

in response to the First Demand (the “Initial Motion to Dismiss”).

               Shortly after the filing of the Initial Motion to Dismiss, Plaintiff commenced

discovery into whether the Company complied with La. R.S. § 12:1-744. On October 2, 2016,

Plaintiff served Akorn with a First Request for Production of Documents (the “Initial Document

Request”).   On November 2, 2016, Akorn responded to the Initial Document Request and

thereafter produced responsive documents.

               Upon reviewing the Company’s document production, on December 14, 2016,

Plaintiff served Akorn with a Second Request for Production of Documents (the “Second

Document Request”). On January 13, 2017, Akorn responded to the Second Document Request

and thereafter produced additional responsive documents. Following Akorn’s response to the

Second Document Request, Plaintiff and Akorn met and conferred on certain outstanding

discovery issues.

                                  The Data Integrity Claims

               In the midst of discovery in connection with the Initial Motion to Dismiss, on

April 24, 2017, Akorn announced that it had entered into an Agreement and Plan of Merger (the

“Merger Agreement”) with Fresenius Kabi AG (“Fresenius”) pursuant to which Fresenius would

acquire the Company.




                                               -4-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 5 of 77 PageID #: 1685




                On February 26, 2018, Akorn issued a public statement disclosing that it and

Fresenius were investigating alleged breaches by Akorn of U.S. Food and Drug Administration

(“FDA”) data integrity requirements relating to product development at the Company.

                On April 22, 2018, Fresenius announced that it had decided to terminate the Merger

Agreement based on, among other things, alleged breaches by Akorn of FDA data integrity

requirements.

                On April 23, 2018, Akorn announced that it had filed a complaint in the Delaware

Court of Chancery seeking to compel Fresenius to fulfill its obligations under the Merger

Agreement (the “Merger Litigation”).

                On May 22, 2018, Plaintiff submitted a demand to the Board to take action against

certain directors and officers of the Company in connection with the Company’s alleged breaches

of FDA data integrity requirements (the “Second Demand”). The Second Demand alleged that

these directors and officers breached their fiduciary duties of loyalty and good faith by, among

other things, (i) knowingly abdicating their responsibility to make a good faith effort to oversee

the Company's operations, internal controls, and FDA data integrity and compliance processes,

and/or (ii) participating in or knowingly permitting the Company to engage in fraudulent and

illegal conduct that damaged the Company.

                On September 21, 2018, Plaintiff filed a Verified Second Amended and Restated

Complaint (the “Second Amended Petition”) reasserting the Restatement and Insider Trading

Claims asserted against the Restatement Defendants in the Amended Petition and asserting claims

for breach of fiduciary duties and unjust enrichment relating to the Company’s alleged non-


                                                -5-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 6 of 77 PageID #: 1686




compliance with FDA data integrity requirements (the “Data Integrity Claims”) against the

Individual Defendants.

                On October 22, 2018, Plaintiff (1) served Akorn with a Third Request for

Production of Documents seeking the documents and communications produced by Akorn in the

Merger Litigation, and (2) issued a letter to counsel for the Restatement Defendants outlining

certain outstanding discovery issues relating to the Initial Motion to Dismiss.

                On November 21, 2018, Akorn and all Individual Defendants except Silverberg

(together, the “Akorn Defendants”) moved the Court for the entry of a protective order staying all

discovery in the Action until the completion of preliminary motion practice (the “Akorn

Defendants’ Motion for Protective Order”).

                From late November to early December 2018, Plaintiff issued subpoenas to

Cerulean Associates LLC (“Cerulean”) and Lachman Consultant Services, Inc. (“Lachman”)

seeking all documents and communications produced by Cerulean and Lachman in the Merger

Litigation. Cerulean produced responsive documents in early December 2018.

                On December 3, 2018, the Akorn Defendants filed a motion to dismiss the Second

Amended Petition under La. R.S. §12:1-744, or in the alternative, a peremptory exception of no

cause of action and dilatory exceptions of vagueness and ambiguity (“Akorn Defendants’ Motion

to Dismiss”).

                On December 7, 2018, Plaintiff served Silverberg with a First Request for

Production of Documents seeking all documents and communications produced by Silverberg in

the Merger Litigation.


                                                -6-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 7 of 77 PageID #: 1687




               On December 13, 2018, the Akorn Defendants filed a motion requesting that the

Court hear the Akorn Defendants’ Motion for Protective Order on an expedited basis, to which

Plaintiff responded on December 17, 2018.

               On January 7, 2019, Silverberg moved the Court for the entry of a protective order

staying discovery until the completion of preliminary motion practice (together with the Akorn

Defendants’ Motion for Protective Order, the “Motions for Protective Orders”).

               On January 11, 2019, Silverberg filed a joint motion to dismiss the Second

Amended Petition on the same bases as the Akorn Defendants’ Motion to Dismiss (“Silverberg’s

Motion to Dismiss,” and together with the Akorn Defendants’ Motion to Dismiss, the “Motions to

Dismiss”).

               On January 28, 2019, Plaintiff filed oppositions to (1) the Motions to Dismiss, and

(2) Motions for Protective Orders.

               On February 4, 2019, the Court held a hearing on the Motions to Dismiss and

Motions for Protective Order.

               On February 14, 2019, the Court entered an order staying discovery in the Action

until the Court’s next scheduled hearing.

               On March 6, 2019, the Court entered an Order appointing Lee C. Kantrow, Esq. as

Special Master to review the pleadings and record in the Action and to recommend to the Court an

appropriate disposition of the Motions to Dismiss. The Order deferred consideration of the

Motions for Protective Orders pending rulings on the Motions to Dismiss.




                                               -7-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 8 of 77 PageID #: 1688




               On May 13, 2019, the Special Master submitted to the Court a Written Report and

Recommendation recommending that (1) the Akorn Defendants’ Motion to Dismiss be granted

with respect to all claims, and (2) Silverberg’s Motion to Dismiss be granted in part with respect

to the Restatement Claims and Insider Trading Claims and denied in part with respect to the Data

Integrity Claims (the “Report and Recommendation”). No party objected to the Report and

Recommendation.

               On June 5, 2019, the Parties participated in a telephone conference with the Court

to obtain guidance as to how the Court expected to rule on the Report and Recommendation.

Thereafter, the Parties met and conferred on a form of Judgment and Reasons for Judgment for the

Court to enter to implement the findings of the Special Master contained in the Report and

Recommendation. The Parties exchanged drafts of the Judgment and Reasons for Judgment, but

were unable to come to an agreement.

               On July 11, 2019, Plaintiff filed a Third Amended Petition asserting Data Integrity

Claims against Rai, Kutinsky, Lichter and Silverberg.

               On July 15, 2019, the Akorn Defendants filed a notice indicating their intent to

oppose the filing of the Third Amended Petition.

               On August 15, 2019, the Parties participated in a telephone conference with the

Court to obtain guidance on further proceedings in this matter. Thereafter, the Parties continued

to exchange drafts of a Judgment and Reasons for Judgment for eventual submission to the Court.




                                               -8-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 9 of 77 PageID #: 1689




               On September 27, 2019, the Parties jointly submitted a Judgment and Proposed

Reasons for Judgment for approval and execution by the Court. On October 7, 2019, the Court

entered the Judgment and Proposed Reasons for Judgment.

                             The Parties’ Settlement Negotiations

               During negotiations regarding the terms of the Judgment and Reasons for

Judgment, counsel for the Akorn Defendants and Plaintiff commenced extensive, arm’s-length

negotiations concerning a possible settlement of the Action. On September 10, 2019, Plaintiff and

Akorn executed a confidentiality agreement (the “Confidentiality Agreement”). Thereafter, the

Company commenced production of confidential information to Plaintiff to facilitate these

discussions.

               On September 16, 2019, Plaintiff submitted to counsel for the Akorn Defendants a

settlement demand that was informed by, among other things, the confidential documents

produced by Akorn pursuant to the Confidentiality Agreement. Thereafter, counsel for Plaintiff

and counsel for the Akorn Defendants engaged in extensive, arm’s-length negotiations regarding

a potential resolution of the Action, which included the production of additional confidential

materials pursuant to the Confidentiality Agreement and the exchange of multiple drafts of a term

sheet memorializing the terms of an agreement (the “Term Sheet”). On October 11, 2019, counsel

for Plaintiff and counsel for the Akorn Defendants reached an agreement on the Term Sheet, which

was presented to Akorn’s Board for approval. On October 18, 2019, the Board, in the exercise of

its business judgment, approved the Term Sheet as in the best interests of Akorn and its

shareholders, and the Term Sheet was fully executed later that day.



                                               -9-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 10 of 77 PageID #: 1690




                        Plaintiff’s Claims and Benefits of the Settlement

                Plaintiff and Plaintiff’s Counsel believe the claims asserted in the Action have merit

and that their investigation supports the claims asserted. Without conceding the merit of any of

Defendants’ defenses or the lack of merit of any of their own allegations, and to avoid the

potentially protracted time, expense, and uncertainty associated with continued litigation,

including a potential trial and appeal, Plaintiff and Plaintiff’s Counsel have concluded that it is

desirable that the Action be fully and finally settled in the manner and upon the terms and

conditions set forth in this Stipulation. Plaintiff and Plaintiff’s Counsel recognize the significant

risk, expense, and length of continued proceedings necessary to prosecute the Action through trial

and through possible appeal. Plaintiff and Plaintiff’s Counsel also have taken into account the

uncertain outcome and the risk of any litigation, especially in a complex case such as the Action,

as well as the difficulties and delays inherent in such litigation. Based on their evaluation, Plaintiff

and Plaintiff’s Counsel have determined that the Settlement is in the best interests of Akorn and

its shareholders, and have agreed to settle the Action upon the terms and subject to the conditions

set forth herein.

                Plaintiff and Plaintiff’s Counsel base this conclusion upon, among other things,

their extensive investigation relating to the claims and the underlying events alleged in the Action,

including, but not limited to: (1) inspection, analysis, and review of (a) Akorn’s public filings with

the SEC, press releases, announcements, transcripts of investor conference calls, and news articles;

(b) Form 483s and warning letters issued by the FDA to the Company; (c) verified pleadings, trial

transcript and exhibits, and pre- and post-trial and appellate briefing filed in the Merger Litigation;



                                                 -10-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 11 of 77 PageID #: 1691




(d) discovery produced by Akorn in connection with the Initial Motion to Dismiss and discovery

produced by Cerulean in connection with the subpoena issued to it; and (e) confidential documents

produced by Akorn in connection with the extensive, arm’s-length settlement negotiations with

counsel for the Company; (2) legal and factual investigation in connection with drafting the

Demands (as defined further in ¶ 1.2 hereof); (3) legal and factual investigation in connection with

drafting four petitions in the Action; (4) research regarding the applicable law with respect to the

claims asserted in the Action and the potential defenses thereto; (5) additional research in

connection with opposing the Motions to Dismiss and Motions for Protective Orders; and (6)

participation in extensive, arm’s-length settlement discussions with counsel for the Akorn

Defendants.

                       Defendants’ Denials of Wrongdoing and Liability

               Defendants have vigorously denied, and continue to deny vigorously, any and all

allegations of wrongdoing, fault, liability, or harm to Akorn or its stockholders alleged by Plaintiff

in the Action, including, for the avoidance of doubt, the Demands (as defined further in ¶ 1.2

hereof), Original Petition, Amended Petition, Second Amended Petition, and Third Amended

Petition. Nonetheless, Defendants have also taken into account the uncertainty and risks inherent

in any litigation, especially in complex cases like the Action.          Defendants have therefore

determined that it is desirable that the Action be fully and finally settled in the manner and upon

the terms and conditions set forth in this Stipulation in order to, among other things, (i) avoid the

expense, inconvenience, and distraction of continued litigation, and (ii) avoid any possibility of a

finding of liability, however remote. Defendants believe that the Settlement set forth in this



                                                -11-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 12 of 77 PageID #: 1692




Stipulation is in the best interests of, and confers substantial benefits upon, Akorn and its

stockholders.

        NOW, THEREFORE IT IS HEREBY STIPULATED AND AGREED, by and among

Plaintiff (for herself and derivatively on behalf of Akorn), the Individual Defendants, and Akorn,

by and through their respective counsel or attorneys of record, as follows:

1.      Definitions

        As used in this Stipulation, the following terms have the meanings specified below. In the

event of any inconsistency between any definition set forth below and any definition set forth in

any document related to the Settlement set forth in this Stipulation, the definitions set forth below

shall control.

        1.1      “Court” means the 19th Judicial District Court, Parish of East Baton Rouge, State

of Louisiana.

        1.2      “Demands” means the First Demand and Second Demand.

        1.3      “Effective Date” means the first date by which all of the events and conditions

specified in ¶ 6.1 of this Stipulation have been met and have occurred.

        1.4      “Final” means the time when the Final Order and Judgment, having been entered,

has not been reversed, vacated, or modified in any way and is no longer subject to appellate review,

either because of disposition on appeal and conclusion of the appellate process or because of

passage, without action, of time for seeking appellate review. More specifically, it is that situation

when: (1) either no appeal has been filed and the time has passed for any notice of appeal to be

timely filed in the Action; or (2) an appeal has been filed and the court of appeals has/have either



                                                -12-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 13 of 77 PageID #: 1693




affirmed the judgment or dismissed that appeal and the time for any reconsideration or further

appellate review has passed; or (3) a higher court has granted further appellate review and that

court has either affirmed the underlying judgment or affirmed the court of appeals’ decision

affirming the judgment or dismissing the appeal.

       1.5     “Final Order and Judgment” or “Judgment” means the Final Order and Judgment

to be rendered by the Court, substantially in the form attached hereto as Exhibit C.

       1.6     “KTMC” means the law firm of Kessler Topaz Meltzer & Check, LLP.

       1.7     “Notice” means the Notice of Proposed Settlement to be provided by Akorn to its

stockholders, substantially in the form attached hereto as Exhibit A.

       1.8     “Parties” means, collectively, Plaintiff and Defendants.

       1.9     “Person” means an individual, corporation, limited liability corporation,

professional corporation, partnership, limited partnership, limited liability partnership, association,

joint stock company, estate, legal representative, trust, unincorporated association, government or

any political subdivision or agency thereof, and any business or legal entity and their spouses,

heirs, predecessors, successors, representatives, or assignees.

       1.10    “Plaintiff’s Counsel” means KTMC and Tarcza & Associates, LLC.

       1.11    “Preliminary Approval Order” means the order to be rendered by the Court

preliminarily approving the Settlement, substantially in the form attached hereto as Exhibit B.

       1.12    “Related Persons” means each of a Person’s spouses, heirs, executors, estates, or

administrators, each of a Person’s present and former attorneys, legal representatives, and assigns

in connection with the Action, and all of a Person’s past and present directors, officers, agents,


                                                 -13-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 14 of 77 PageID #: 1694




advisors (including, for the avoidance of doubt, financial and legal advisors), employees, affiliates,

predecessors, successors, and parents.

       1.13    “Released Claims” means Released Plaintiff’s Claims and Released Defendants’

Claims.

       1.14    “Related Derivative Actions” means the related shareholder derivative actions

brought on behalf of Akorn by purported shareholders of the Company captioned In re Akorn, Inc.

Shareholder Derivative Litigation, C.A. No. 18-cv-7374 (N.D. Ill.), Pulchinski v. Abramowitz et

al., No. 2019CH11186 (Cir. Ct. Cook Cty. Ill.), and The Booth Family Trust v. Kapoor et al., No.

2019CH12793 (Cir. Ct. Cook Cty. Ill.).

       1.15    “Released Defendants’ Claims” means any and all actions, suits, claims, demands,

rights, liabilities, causes of action, obligations, duties, losses, damages, costs, debts, expenses,

interest, penalties, sanctions, fees (including, for the avoidance of doubt, attorneys’ fees),

agreements, judgments, decrees, matters, issues, and controversies of any kind, nature, or

description whatsoever, whether known or unknown, disclosed or undisclosed, suspected or

unsuspected, contingent or absolute, accrued or unaccrued, apparent or unapparent, foreseen or

unforeseen, matured or not matured, liquidated or not liquidated, including both known claims and

Unknown Claims (as defined in ¶ 1.18), that have been or that might have been asserted by the

Released Persons against Plaintiff, Plaintiff’s Counsel, or any Akorn stockholder or their counsel

arising out of the institution, prosecution, settlement, or resolution of the Action or the Demands.

Released Defendants’ Claims shall not include any claims to enforce the Settlement.




                                                -14-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 15 of 77 PageID #: 1695




       1.16    “Released Persons” shall mean and include (i) each of the Individual Defendants;

(ii) Akorn; and (iii) each and all of the foregoing Persons’ Related Persons. Notwithstanding the

foregoing, however, Released Persons shall not include former Akorn employee Amir S. Takla or

any of his spouses, heirs, executors, estates, or administrators.

       1.17    “Released Plaintiff’s Claims” means any and all actions, suits, claims, demands,

rights, liabilities, causes of action, obligations, duties, losses, damages, costs, debts, expenses,

interest, penalties, sanctions, fees (including, for the avoidance of doubt, attorneys’ fees),

agreements, judgments, decrees, matters, issues and controversies of any kind, nature or

description whatsoever, whether known or unknown, disclosed or undisclosed, suspected or

unsuspected, contingent or absolute, accrued or unaccrued, apparent or unapparent, foreseen or

unforeseen, matured or not matured, liquidated or not liquidated, including both known claims and

Unknown Claims (as defined in ¶ 1.18), that have been or that might have been asserted by Plaintiff

and/or any Akorn stockholder against any Released Persons derivatively, or otherwise pursuant to

the internal affairs doctrine under the law of the State of Louisiana, based upon the facts,

transactions, events, occurrences, acts, disclosures, statements, omissions or failures to act which

were alleged in the Action or the Demands. Notwithstanding the foregoing, however, Released

Plaintiff’s Claims shall not include: (i) any claims to enforce the Settlement or (ii) any claims

against former Akorn employee Amir S. Takla, his spouses, heirs, executors, estates,

administrators or anyone acting in concert with him based upon the facts, transactions, events,

occurrences, acts, disclosures, statements, omissions or failures to act alleged in Akorn, Inc. v.

Amir S. Takla, No. SOM-L-001620-19 (N.J. Super. Ct.).


                                                -15-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 16 of 77 PageID #: 1696




        1.18    “Settlement” means the settlement documented in this Stipulation.

        1.19    “Unknown Claims” means any and all Released Plaintiff’s Claims which Plaintiff,

Akorn or any Akorn stockholder does not know or suspect to exist in his, her, or its favor at the

time of the release of the Released Persons, and any and all Released Defendants’ Claims which

any Released Person does not know or suspect to exist in his, her, or its favor at the time of the

release of Plaintiff, Plaintiff’s Counsel, Akorn, and any Akorn stockholder, which if known by

him, her, or it, might have affected his, her, or its decision(s) with respect to the Settlement. With

respect to any and all Released Claims, the Parties stipulate and agree that, upon the Effective

Date, Plaintiff, Individual Defendants, and Akorn, shall expressly waive, and each of Akorn’s

stockholders by operation of the Judgment shall be deemed to have expressly waived, any and all

provisions, rights, and benefits conferred by any law of any state or territory of the United States,

any foreign nation, or any principle of common or civilian law, which is similar, comparable, or

equivalent to California Civil Code § 1542, which provides:

        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
        CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
        FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
        KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
        OR HER SETTLEMENT WITH THE DEBTOR.

The Parties acknowledge that they may discover facts in addition to or different from those now

known or believed to be true by them, with respect to the Released Claims, as the case may be, but

it is the intention of the Parties to completely, fully, finally, and forever compromise, settle, release,

discharge, and extinguish any and all of the Released Claims, whether known or unknown,

disclosed or undisclosed, suspected or unsuspected, contingent or absolute, accrued or unaccrued,



                                                  -16-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 17 of 77 PageID #: 1697




apparent or unapparent, foreseen or unforeseen, matured or not matured, liquidated or not

liquidated, which now exist, or heretofore existed, or may hereafter exist, and without regard to

the subsequent discovery of additional or different facts.

2.     The Settlement Consideration

       2.1     In consideration of the settlement of the Released Plaintiff’s Claims against the

Released Persons and Plaintiff’s obligations as described herein, Akorn, through its Board, shall

adopt and implement the following corporate governance reforms:

               1.      Quality Compliance Committee. No later than thirty (30) days following

the Settlement becoming Final, the Board shall have established the Quality Compliance

Committee as a standing committee of the Board and the Committee shall have adopted a formal

charter (the “Charter”) in the form attached hereto as Exhibit D. The Charter shall be maintained

in the form set forth in Annex A for a period of not less than three (3) years; provided, however,

that nothing shall preclude the good faith amendment, modification, or rescission of the Charter as

required by applicable law, regulation, technological advancement, change in control, corporate

reorganization, or for other good cause. Following adoption, the Charter will be made available

to shareholders on the Corporate Governance section of Akorn’s website at www.akorn.com.

               2.      Compensation. In setting incentive plan performance metrics for calendar

years 2020 and 2021, the Company will allocate no less than 10% of total weight to corporate

performance metrics tied to quality and/or FDA compliance.

               3.      Clawback Policy. The Compensation Committee of the Board will formally

amend its Clawback Policy to add the following to the list of “Covered Events”: severe or



                                                -17-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 18 of 77 PageID #: 1698




intentional violations of FDA regulatory standards by a Covered Employee (as that term is defined

by the Clawback Policy) that lead to an FDA warning letter or enforcement action (such severe or

intentional violations, a “Regulatory Event”). For a period of three (3) years, the amended

Clawback Policy shall not be rescinded, amended, or modified in any fashion that would restrict

or curtail its application to Regulatory Events; provided, however, that nothing shall preclude the

good faith amendment, modification, or rescission of the Clawback Policy as required by

applicable law, regulation, technological advancement, change in control, corporate

reorganization, or for other good cause. The amended Clawback Policy will be disclosed to

shareholders and filed with the SEC in the Company’s next annual proxy statement.

       2.2       Defendants acknowledge that the Board and Akorn management were fully

informed of Plaintiff’s Demands and of the issues in dispute in the Action, and understood that the

following corporate governance and/or internal control reforms, policies, and changes enacted or

implemented at Akorn would be responsive to the issues and concerns raised in the Demands and

in the Action:

                 1.    adopting an amended stock trading policy that is contained in the

Company’s Corporate Compliance Manual;

                 2.    the following appointments to Akorn’s executive team:

                       (a)    Douglas Boothe as Chief Executive Officer to replace Rai;

                       (b)    Erislandy Dorado-Boladeres as Executive Vice President, Global

                              Quality;

                       (c)    Christopher Young as Executive Vice President, Global Operations;


                                               -18-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 19 of 77 PageID #: 1699




                      (d)     Bill Ostrowski as Chief Information Officer; and

                      (e)     Sarah Iles as Chief Compliance Officer.

               3.     increasing the size of the Board by two seats and appointing Mr. Boothe

and Thomas G. Moore as directors;

               4.     the adoption and implementation of quality and information technology

initiatives at the Company which include, but are not limited to:

                      (a)     the creation of the company-wide Quality Systems Corrective

                              Action Plan (“QSCAP”) to address, among other things, core quality

                              processes and overall compliance oversight; QSCAP will also

                              oversee the Company’s new Quality Management Corrective

                              Action Plan, which is designed to review and revise systems,

                              processes, and procedures that are part of Akorn’s Quality

                              Management System (“QMS”) and takes into account industry best

                              practices, findings from regulatory inspections, and other

                              assessments, and historical data that touch on QMS performance.

                      (b)     the initiation of a comprehensive global data integrity investigation

                              for manufacturing and research and development (“R&D”) sites to

                              evaluate all known data integrity issues that have been identified

                              through various input sources.




                                               -19-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 20 of 77 PageID #: 1700




                  (c)   reorganizing the Company’s quality function to provide direct

                        reporting relationships between operational, compliance, and

                        corporate surveillance quality functions through:

                        (i)     Quality Site Heads now reporting to Mr. Dorado-Boladeres,

                                and Senior Vice President, Corporate Quality Kim

                                Wasserkrug directly overseeing QSCAP efforts;

                        (ii)    establishing an R&D Quality Unit to support R&D facilities

                                in Vernon Hills, Illinois, and Cranbury, New Jersey;

                        (iii)   establishing a data integrity team at each of the Company’s

                                R&D facilities;

                        (iv)    establishing a GXP Quality Head role that reports directly to

                                Mr. Dorado-Boladeres and will focus directly on the

                                regulatory and compliance aspects of Akorn’s information

                                technology (“IT”) driven initiatives that will affect all

                                operational aspects at the Company;

                        (v)     establishing a Technical Service Structure within the quality

                                organization that will oversee Akorn’s Analytical Technical

                                Services and Validation Teams across the Company’s

                                manufacturing network; and

                        (vi)    establishing a new Quality Head of Compliance position that

                                directly reports to Mr. Dorado-Boladeres that will be


                                         -20-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 21 of 77 PageID #: 1701




                                 responsible for all internal and external audit functions and

                                 vendor certifications, and tasked to implement a newly

                                 created role of Regulatory Intelligence that will identify

                                 industry and compliance trends to allow Akorn to evaluate

                                 and implement proactively to its organization.

                  (d)   various initiatives implemented in consultation with NSF

                        International, such as:

                        (i)      the formulation of a Data Integrity Assessment Plan to

                                 review abbreviated new drug applications and certain other

                                 data from the Company’s Somerset facility, as well as

                                 certain data generated by Cranbury and Vernon Hills;

                        (ii)     data integrity training development and implementation;

                        (iii)    development and implementation of a stability-indication

                                 test   method     assessment    program     and      enhanced

                                 training/certification program for data reviewers;

                        (iv)     developing a “Fundamentals of Pharmaceuticals” training

                                 program;

                        (v)      reviewing trial injection lab chromatography systems;

                        (vi)     lab and investigation program reviews;

                        (vii)    contamination control strategy development;

                        (viii)   retrospective batch record review;


                                            -21-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 22 of 77 PageID #: 1702




                              (ix)    quality staff augmentation; and

                              (x)     review of updated smoke studies.

                       (e)    Various     initiatives   implemented      in    consultation    with

                              PricewaterhouseCoopers, such as:

                              (i)     aseptic core monitoring;

                              (ii)    aseptic coaching and monitoring;

                              (iii)   laboratory equipment remediation;

                              (iv)    assessment and enhancement of media fill and smoke study

                                      programs; and

                              (v)     quality staff augmentation.

       2.3     In consideration of the release of the Released Defendants’ Claims against Plaintiff,

Plaintiff’s Counsel, and all other Akorn stockholders, and Defendants’ obligations as described

herein, Plaintiff and Plaintiff’s Counsel shall cooperate and use their reasonable best efforts to

bring about the settlement or dismissal with prejudice of the Related Derivative Actions and any

actions filed against any Defendant hereafter asserting claims derivatively or otherwise pursuant

to the internal affairs doctrine under the law of the State of Louisiana on the basis of the same

nucleus of operative facts as the Action and the Demands.

3.     Procedure for Implementing the Settlement

       3.1     After executing the Stipulation, Plaintiff shall file a motion and apply for entry of

the Preliminary Approval Order substantially in the form of Exhibit B attached hereto, requesting,

inter alia, (i) a stay of further proceedings in this Action except as may be necessary to implement



                                               -22-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 23 of 77 PageID #: 1703




the Settlement, (ii) preliminary approval of the Settlement set forth in the Stipulation and

(iii) approval of the dissemination of the Notice to Akorn stockholders in the form attached as

Exhibit A hereto, which Defendants shall not oppose and Plaintiff may file as an unopposed

motion. Akorn and/or its insurers shall be solely responsible for the costs of disseminating the

Notice set forth herein and/or any other notice as may be required by the Court.

        3.2     Plaintiff will request that, after the Notice is disseminated, the Court hold a hearing

to consider and determine whether to (i) approve the terms of the Settlement as fair, reasonable,

and adequate, (ii) approve the payment of attorneys’ fees and reimbursement of expenses in the

amount separately negotiated by the Parties as set forth in ¶ 5.1 herein, and (iii) enter the Final

Order and Judgment substantially in the form of Exhibit C hereto.

4.      Releases

        4.1     Upon the Effective Date, Plaintiff (acting on her own behalf and derivatively on

behalf of Akorn), Akorn, and each and every other Akorn stockholder claiming by, through, in the

right of, derivatively, or on behalf of Akorn, or otherwise pursuant to the internal affairs doctrine

under the law of the State of Louisiana, on behalf of themselves and their Related Persons, shall

and hereby do fully, finally, and forever release, relinquish, discharge, and dismiss, with prejudice,

the Released Persons from any and all Released Plaintiff’s Claims, and shall forever be barred and

enjoined from commencing, instituting, or prosecuting any of the Released Plaintiffs’ Claims

against any of the Released Persons. In addition, Plaintiff agrees on behalf of herself and her

Related Persons not to initiate, prosecute, assist in, or facilitate the prosecution of any other claims

arising out of the same nucleus of operative facts giving rise to the Action or the Demands.



                                                 -23-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 24 of 77 PageID #: 1704




       4.2     Upon the Effective Date, each of the Released Persons shall fully, finally, and

forever release, relinquish, and discharge Plaintiff, Plaintiff’s Counsel, and all other Akorn

stockholders and their counsel from any and all Released Defendants’ Claims, and shall forever

be barred and enjoined from commencing, instituting, or prosecuting any of the Released

Defendants’ Claims against any of Plaintiff, Plaintiff’s Counsel, and all other Akorn stockholders

and their counsel.

5.     Plaintiff’s Counsel’s Attorneys’ Fees and Reimbursement of Expenses

       5.1     After negotiation of the principal terms of the Settlement, Plaintiff’s Counsel and

the Akorn Defendants separately negotiated at arm’s-length the amount of attorneys’ fees and

reimbursement of expenses to be paid to Plaintiff’s Counsel. As a result of these negotiations, the

Company and/or its insurers agreed to pay an award of attorneys’ fees and expenses to Plaintiff’s

Counsel in the total amount of $2 million (the “Fee and Expense Award”), subject to approval of

the Court. The Parties mutually agree that the Fee and Expense Award is fair and reasonable in

light of the substantial benefits conferred upon Akorn and its stockholders by the Settlement. The

Fee and Expense Award shall be paid to KTMC within five (5) business days after entry of the

Final Order and Judgment, notwithstanding the existence of any timely filed objections to the

Settlement, or potential appeal.

       5.2     Except as expressly provided herein, (i) Plaintiff and Plaintiff’s Counsel shall bear

their own fees, costs, and expenses, and Defendants shall not be liable for or obligated to pay any

fees, costs, expenses or disbursements, or incur any expenses on behalf of any Person (including,

without limitation, Plaintiff or Plaintiffs’ Counsel) directly or indirectly, in connection with the



                                               -24-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 25 of 77 PageID #: 1705




Action or this Stipulation; and (ii) no Released Person shall assert any claim for fees, costs,

expenses or disbursements against Plaintiff or Plaintiff’s Counsel.

        5.3     In the event that the Fee and Expense Award is reduced, reversed, modified, or not

approved in the full amount requested, if the Settlement is terminated or is not approved by the

Court, or if there is an appeal and any order approving the Settlement does not become Final,

Plaintiff’s Counsel shall refund the advanced amount consistent with such reversal or modification

within ten (10) business days after entry of such order. Notwithstanding the foregoing, any

reduction, reversal, modification, or non-approval of the Fee and Expense Award shall not in any

way delay or preclude (i) the Final Order and Judgment from becoming Final or (ii) the Effective

Date from occurring. It is not a condition of this Stipulation or the Settlement that any Fee and

Expense Award be awarded by the Court to Plaintiff’s Counsel. In the event that attorneys’ fees

and/or expenses are not awarded by the Court or are awarded in an amount that is unsatisfactory

to Plaintiff’s Counsel, or in the event that an attorneys’ fee and expense award is vacated or reduced

on appeal, this Stipulation and the Settlement, including the effectiveness of the releases set forth

in ¶¶ 4.1-4.2 and other obligations of the Parties under the Settlement, nevertheless shall remain

in full force and effect.

        5.4     The Defendants shall not have any responsibility or liability whatsoever with

respect to the allocation of the Fee and Expense Award among Plaintiff’s Counsel, or any other

counsel representing Plaintiff or any other Akorn stockholder, or any other counsel asserting a

right to recover any portion of the Fee and Expense Award. Any dispute regarding any allocation

of fees or expenses among counsel shall have no effect on the Settlement.


                                                -25-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 26 of 77 PageID #: 1706




6.     Conditions of Settlement, Effect of Disapproval, Cancellation or Termination

       6.1     The Effective Date of the Stipulation shall be conditioned on the occurrence of all

of the following events:

               1.      the entry by the Court of the Final Order and Judgment substantially in the

form of Exhibit C hereto; and

               2.      the Final Order and Judgment becoming Final.

       6.2     Unless the Parties mutually agree in writing, by and through their respective

counsel, to proceed with the Stipulation, this Stipulation shall be canceled and terminated effective

fifteen (15) calendar days following: (i) the Court’s final refusal to enter the Final Order and

Judgment substantially in the form of Exhibit C hereto, or (ii) the date upon which an order

vacating, modifying, revising, or reversing the Final Order and Judgment becomes final.

       6.3     In the event that the Stipulation or Settlement is not approved by the Court, or the

Settlement is terminated for any reason, the Parties shall be restored to their respective positions

in the Action as of the last date before this Stipulation, and all negotiations, proceedings,

documents prepared and statements made in connection herewith shall be without prejudice to the

Parties, shall not be deemed or construed to be an admission by any Party of any act, matter, or

proposition, and shall not be used in any manner for any purpose in any subsequent proceeding in

the Action or in any other action or proceeding. In such event, the terms and provisions of the

Stipulation, with the exception of ¶¶ 1.1-1.18, 5.3, 6.2-6.3, 7.3-7.4, 7.6-7.9, 7.11, 7.13 and 7.14

herein, shall have no further force and effect with respect to the Parties and shall not be used in the




                                                 -26-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 27 of 77 PageID #: 1707




Action or in any other proceeding for any purpose, and any judgment or orders entered by the

Court in accordance with the terms of the Stipulation shall be treated as vacated, nunc pro tunc.

7.     Miscellaneous Provisions

       7.1      The Parties (a) acknowledge that it is their intent to consummate this Stipulation;

and (b) agree to cooperate to the extent reasonably necessary to effectuate and implement all terms

and conditions of this Stipulation and to exercise their best efforts to accomplish the foregoing

terms and conditions of this Stipulation, including, but not limited to, resolving any objections

raised with respect to the Settlement.

       7.2      The Parties intend this Settlement to be a final and complete resolution of all

disputes among Plaintiff, the Individual Defendants, and Akorn with respect to the Action. The

Settlement comprises contested claims and shall not be deemed an admission by any Party as to

the merits of any claim, allegation, or defense. The Parties further agree that the claims are being

settled voluntarily after consultation with competent legal counsel. The Final Order and Judgment

shall contain a finding that during the course of the litigation, the Parties and their respective

counsel at all times complied with the requirements of La. Code Civ. Proc. art. 863 and all other

similar laws.

       7.3      The provisions contained in this Stipulation (including any exhibits attached hereto)

shall not be deemed a presumption, concession, or admission by any Party of any fault, liability,

or wrongdoing, or lack of merit as to any facts or claims alleged or asserted in the Action or in any

other action or proceeding, and shall not be interpreted, construed, deemed, invoked, offered, or

received into evidence or otherwise used by any person in the Action or in any other action or



                                                -27-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 28 of 77 PageID #: 1708




proceeding, whether civil, criminal, or administrative, except in connection with any proceeding

to enforce the terms of the Settlement. Notwithstanding the foregoing, the Released Persons may

file the Stipulation and/or the Final Order and Judgment in any action that may be brought against

them in order to support a defense or counterclaim based on principles of res judicata, collateral

estoppel, full faith and credit, release, good faith settlement, judgment bar or reduction, or any

other theory of claim preclusion or issue preclusion or similar defense or counterclaim.

       7.4     The exhibits to this Stipulation are material and integral parts hereof and are fully

incorporated herein by this reference.

       7.5     The Stipulation may be amended or modified only by a written instrument signed

by or on behalf of all Parties or their respective successors-in-interest.

       7.6     This Stipulation and the exhibits attached hereto constitute the entire agreement

among the Parties and no representations, warranties, or inducements have been made to any Party

concerning the Stipulation or any of its exhibits other than the representations, warranties, and

covenants contained and memorialized in such documents. Except as otherwise provided herein,

each Party shall bear its own costs.

       7.7     Each counsel or other Person executing this Stipulation or its exhibits on behalf of

any Party hereby warrants that such Person has the full authority to do so.

       7.8     This Stipulation may be executed in one or more counterparts. A faxed or pdf

signature shall be deemed an original signature for the purposes of this Stipulation. All executed

counterparts, and each of them, shall be deemed to be one and the same instrument. A complete

set of counterparts, either originally executed or copies thereof, shall be filed with the Court.


                                                 -28-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 29 of 77 PageID #: 1709




       7.9     This Stipulation shall be binding upon, and inure to the benefit of, the successors

and assigns of the Parties and the Released Persons.

       7.10    The Court shall retain jurisdiction with respect to implementation and enforcement

of the terms of the Stipulation and Final Order and Judgment, including but not limited to, payment

of any Fee and Expense Award ordered by the Court, and the Parties submit to the jurisdiction of

the Court for purposes of implementing and enforcing the Settlement embodied in the Stipulation.

       7.11    This Stipulation and the exhibits attached hereto shall be considered to have been

negotiated, executed, delivered, and wholly performed in the State of Louisiana, and the rights and

obligations of the parties to this Stipulation shall be construed and enforced in accordance with,

and governed by, the internal, substantive laws of the State of Louisiana without giving effect to

that state’s choice-of-law principles.

       7.12    Plaintiff and Plaintiff’s Counsel represent and warrant that: (i) Plaintiff is a

stockholder of Akorn and was a stockholder of Akorn at all relevant times for purposes of

maintaining standing in the Action; and (ii) Plaintiff has not assigned, encumbered, or in any

manner transferred, and will not assign, encumber, or in any manner transfer, in whole or in part

any of the Released Plaintiff’s Claims.

       7.13    All agreements made and orders entered during the course of the Action relating to

the confidentiality of information shall survive this Stipulation.

       7.14    Without further order of the Court, the Parties may agree to reasonable extensions

of time to carry out any of the provisions of this Stipulation.

       IN WITNESS WHEREOF, the Parties have caused this Stipulation to be executed by their


                                                -29-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 30 of 77 PageID #: 1710
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 31 of 77 PageID #: 1711




     duly authorized attorneys and to become effective as of the date set forth below.


      Date   .   December 12, 2019


                Baron                                 Eric L. Zagar
      CRA       H, SWAINE & MOORE LLP                 KESSLER TOPAZ
      Worldw      Plaza                                MELTZER & CHECK, LLP
      $25 Eighth Avenue                               280 King of Prussia Road
      New York, New York 10019                        Radnor, Pennsylvania 19087
      Telephone: (212) 474-1422                       Telephone: (610) 667-7706
      Fax: (212) 474-3700                             Fax: (267) 948-2512

      JONES WALKER LLP                                TARCZA & ASSOCIATES, LLC
      Robert B. Bieck, Jr. (LA Bar #3066)             Robert E. Tarcza (LA Bar #12655)
      201 St. Charles Avenue 49th floor
                               —
                                                      330 Carondelet Street, Suite 300
      New Orleans, Louisiana 70170                    New Orleans, Louisiana 70130
      Telephone: (504) 582-8202                       Telephone: (504) 525-6696
      fax: (504) 589-8202                             fax: (504) 525-6701

      C’ottnsetfor Nominal Defendant Akorn and counselfor Ptaintff
      Intth’ithtal Defendants J01111 Kapooi
      Kenneth S. Abramowitz, RomilciM.
      Johnson, Steven J. Meyer, Adrienne Graves,
      Termy Rappultn, Brian Tanthi, Ataim
      Weimistein, Rajat Rai, Timothy Dick, Joseph
      Boo accorsi, David Hebeda, Bruce Kutinsky,
      Stevemi Lichter and Duaite A. Portwood


      Steven W. Usdin (LA Bar #12986)
      BARASSO USDIN KUPPERMAN
      FREEMAN & SARVER, L.L.C.
      909 Poydras Street, 24th Floor
      New Orleans, Louisiana 70112
      Telephone: (504) 589-9700
      Fax: (504) 589-9701

       Coumtsctfor Defendant Si!verberg




                                                    -30-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 32 of 77 PageID #: 1712




 MERRY A. KOGUT, Individually and on     * DOCKET NO. 646,174, Div. “I” Sec. “24”
 Behalf of Defendant Akorn, Inc.,        *
                                         *
                        Plaintiff,       * 19th JUDICIAL DISTRICT COURT
                                         *
        v.                               *
                                         * PARISH OF EAST BATON ROUGE
 AKORN, INC., et al.,                    *
                                         *
                        Defendants.      * STATE OF LOUISIANA


                         NOTICE OF PROPOSED SETTLEMENT




                                       -1-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 33 of 77 PageID #: 1713




TO:    ALL RECORD HOLDERS AND BENEFICIAL OWNERS OF STOCK OF
       AKORN, INC. (“AKORN” OR THE “COMPANY”) AS OF _______ ___, 2019.

            PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.
       THIS NOTICE RELATES TO A PROPOSED SETTLEMENT AND DISMISSAL
       OF STOCKHOLDER DERIVATIVE LITIGATION AND CONTAINS
       IMPORTANT INFORMATION REGARDING YOUR RIGHTS. YOUR RIGHTS
       MAY BE AFFECTED BY THESE LEGAL PROCEEDINGS. IF THE COURT
       APPROVES THE SETTLEMENT, YOU WILL BE FOREVER BARRED FROM
       CONTESTING THE APPROVAL OF THE PROPOSED SETTLEMENT AND
       FROM PURSUING THE RELEASED CLAIMS.

            IF YOU HOLD AKORN STOCK FOR THE BENEFIT OF ANOTHER,
       PLEASE PROMPTLY TRANSMIT THIS DOCUMENT TO SUCH BENEFICIAL
       OWNER.

            THE COURT HAS MADE NO FINDINGS OR DETERMINATIONS
       CONCERNING THE MERITS OF THE ACTION. THE RECITATION OF THE
       BACKGROUND AND CIRCUMSTANCES OF THE SETTLEMENT CONTAINED
       HEREIN DOES NOT CONSTITUTE THE FINDINGS OF THE COURT. IT IS
       BASED ON REPRESENTATIONS MADE TO THE COURT BY COUNSEL FOR
       THE PARTIES.

       YOU ARE HEREBY NOTIFIED, pursuant to an Order of the 19th Judicial District

Court, Parish of East Baton Rouge, State of Louisiana (the “Court”), that a proposed settlement

has been reached between the parties to the following derivative action brought on behalf of Akorn,

captioned Kogut v. Akorn, Inc., et al., Case No. 646, 174 Div. “I” Sec. “24” (the “Action”),

pursuant to a Stipulation and Agreement of Settlement filed with the Court (the “Settlement” or

the “Stipulation”).

       As explained below, on ___________, 2020, at ___ __.m., the Court will hold a hearing

(the “Settlement Hearing”): (i) to determine whether to enter an order approving the terms of the

Settlement as fair, reasonable and adequate; (ii) to determine whether the Court should award the




                                               -2-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 34 of 77 PageID #: 1714




requested attorneys’ fees and reimbursement of expenses for Plaintiff’s Counsel (as those terms

are defined below); (iii) to determine whether a final judgment should be entered (the

“Judgment”); (iv) to hear and consider any objections to the Settlement and/or request for

attorneys’ fees and reimbursement of expenses; and (v) to consider such other matters as may be

necessary or proper under the circumstances.

       The terms of the Settlement are set forth in the Stipulation dated December 12, 2019. The

Settlement provides for corporate governance reforms that are designed to strengthen the

Company’s compliance with U.S. Food and Drug Administration (“FDA”) and related regulations

and requirements, and compensation practices. If approved by the Court, the Settlement will fully

resolve the Action on the terms set forth in the Stipulation and summarized in this Notice, including

the dismissal of the Action WITH PREJUDICE. For a more detailed statement of the matters

involved in the Action, the Settlement, and the terms discussed in this Notice, the Stipulation may

be inspected at the Clerk of Court’s office at the 19th JDC Courthouse, 300 North Boulevard, Baton

Rouge, LA 70801.

       This Notice is not intended to be an expression of any opinion by the Court with respect to

the merits of the claims made in the Action, but is merely to advise you of the pendency and settlement

of the Action.

       There is No Claims Procedure. This case was brought to protect the interests of Akorn and

its stockholders. The Settlement will result in changes to the Company’s corporate governance, not

in payment to individuals, and, accordingly, there will be no claims procedure.




                                                 -3-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 35 of 77 PageID #: 1715




I.     THE ACTION

       The Action is brought by Plaintiff solely on behalf of and for the benefit of Akorn and

against the individual defendants named in the Action (the “Individual Defendants”), who are

current and former directors and officers of Akorn. (The Individual Defendants and Akorn are

together referred to as the “Defendants.”) Plaintiff generally alleges, among other things, that the

Individual Defendants breached their fiduciary duties in connection with the Company’s alleged

non-compliance with FDA regulations and requirements. Plaintiff also alleges that certain

Individual Defendants were unjustly enriched in connection with compensation received related

to the alleged misconduct.

               A.      The Restatement Claims

       By letter dated February 23, 2016, Plaintiff issued a demand on the Board of Directors of

Akorn (the “Board”) to take action against certain current and former directors and officers of the

Company for alleged breaches of fiduciary duty and unjust enrichment (the “First Demand”) in

connection with a then-pending restatement of Akorn’s financial statements (the “Restatement”).

The First Demand alleged that each of these directors and officers breached their fiduciary duties

of loyalty and good faith by knowingly: (i) disseminating and filing financial statements that were

materially false and misleading; (ii) failing to implement necessary internal and financial controls;

and (iii) misrepresenting that the Company maintained effective controls. The First Demand also

alleged that certain directors and officers used their knowledge of material nonpublic information

to enrich themselves unjustly via the improper disposition of Akorn common stock.




                                                -4-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 36 of 77 PageID #: 1716




       On March 8, 2016, Plaintiff filed a Class Action Complaint for Equitable and Injunctive

Relief (the “Original Petition”) against Akorn and Kapoor, Abramowitz, Johnson, Meyer, Graves,

Rappuhn, Tambi and Weinstein (collectively, the “Director Defendants”) seeking to compel Akorn

to provide Plaintiff and other Akorn shareholders with certain outstanding financial statements and

to compel Akorn and the Board to schedule, provide notice of, and hold an annual meeting of

shareholders.

       By letter dated March 29, 2016, Plaintiff was advised that a special committee of the Board

(the “Special Committee”) was conducting an inquiry into the allegations contained in the First

Demand.

       Between May 10, 2016, and May 20, 2016, Akorn mooted the claims asserted in the

Original Petition by publishing certain outstanding financial statements with the U.S. Securities

and Exchange Commission (the “SEC”) and scheduling an annual meeting of shareholders.

       On June 10, 2016, Plaintiff filed a Verified Amended Complaint (the “Amended Petition”)

removing the mooted claims that were asserted in the Original Petition, incorporating the

allegations made in the First Demand, and asserting claims for breach of fiduciary duty in

connection with the Restatement (the “Restatement Claims”) against the Director Defendants and

the following current and former officers of Akorn: Rai, Dick, Bonaccorsi, and Silverberg

(together with the Director Defendants, the “Restatement Defendants”). The Amended Petition

also asserted claims for breach of fiduciary duty against Kapoor, Johnson, Tambi, Graves,

Weinstein, Rai, Dick, Bonaccorsi and Silverberg in connection with their dispositions of Akorn




                                               -5-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 37 of 77 PageID #: 1717




common stock while allegedly in possession of material non-public information about the

Company (the “Insider Trading Claims”).

       By letter dated August 29, 2016, the Special Committee advised Plaintiff that (1) the

Special Committee had concluded its inquiry into the allegations contained in the First Demand

and concluded that it would not be in the best interests of the Company to pursue litigation based

on these allegations, and (2) the Board had adopted the Special Committee’s recommendation.

       On September 23, 2016, Akorn filed a motion seeking to dismiss the Amended Petition

pursuant to La. R.S. §12:1-744 based upon the Board’s determination not to take action in response

to the First Demand (the “Initial Motion to Dismiss”).

       Shortly after the filing of the Initial Motion to Dismiss, Plaintiff commenced discovery into

whether the Company complied with La. R.S. § 12:1-744. On October 2, 2016, Plaintiff served

Akorn with a First Request for Production of Documents (the “Initial Document Request”). On

November 2, 2016, Akorn responded to the Initial Document Request and thereafter produced

responsive documents.

       Upon reviewing the Company’s document production, on December 14, 2016, Plaintiff

served Akorn with a Second Request for Production of Documents (the “Second Document

Request”). On January 13, 2017, Akorn responded to the Second Document Request and thereafter

produced additional responsive documents. Following Akorn’s response to the Second Document

Request, Plaintiff and Akorn met and conferred on certain outstanding discovery issues.




                                               -6-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 38 of 77 PageID #: 1718




                B.    The Data Integrity Claims

       In the midst of discovery in connection with the Initial Motion to Dismiss, on April 24,

2017, Akorn announced that it had entered into an Agreement and Plan of Merger (the “Merger

Agreement”) with Fresenius Kabi AG (“Fresenius”) pursuant to which Fresenius would acquire

the Company.

       On February 26, 2018, Akorn issued a public statement disclosing that it and Fresenius

were investigating alleged breaches by Akorn of U.S. Food and Drug Administration (“FDA”)

data integrity requirements relating to product development at the Company.

       On April 22, 2018, Fresenius announced that it had decided to terminate the Merger

Agreement based on, among other things, alleged breaches by Akorn of FDA data integrity

requirements.

       On April 23, 2018, Akorn announced that it had filed a complaint in the Delaware Court

of Chancery seeking to compel Fresenius to fulfill its obligations under the Merger Agreement

(the “Merger Litigation”).

       On May 22, 2018, Plaintiff submitted a demand to the Board to take action against certain

directors and officers of the Company in connection with the Company’s alleged breaches of FDA

data integrity requirements (the “Second Demand”). The Second Demand alleged that these

directors and officers breached their fiduciary duties of loyalty and good faith by, among other

things, (i) knowingly abdicating their responsibility to make a good faith effort to oversee the

Company's operations, internal controls, and FDA data integrity and compliance processes, and/or




                                              -7-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 39 of 77 PageID #: 1719




(ii) participating in or knowingly permitting the Company to engage in fraudulent and illegal

conduct that damaged the Company.

       On September 21, 2018, Plaintiff filed a Verified Second Amended and Restated

Complaint (the “Second Amended Petition”) reasserting the Restatement and Insider Trading

Claims asserted against the Restatement Defendants in the Amended Petition and asserting claims

for breach of fiduciary duties and unjust enrichment relating to the Company’s alleged non-

compliance with FDA data integrity requirements (the “Data Integrity Claims”) against the

Individual Defendants.

       On October 22, 2018, Plaintiff (1) served Akorn with a Third Request for Production of

Documents seeking the documents and communications produced by Akorn in the Merger

Litigation, and (2) issued a letter to counsel for the Restatement Defendants outlining certain

outstanding discovery issues relating to the Initial Motion to Dismiss.

       On November 21, 2018, Akorn and all Individual Defendants except Silverberg (together,

the “Akorn Defendants”) moved the Court for the entry of a protective order staying all discovery

in the Action until the completion of preliminary motion practice (the “Akorn Defendants’ Motion

for Protective Order”).

       From late November to early December 2018, Plaintiff issued subpoenas to Cerulean

Associates LLC (“Cerulean”) and Lachman Consultant Services, Inc. (“Lachman”) seeking all

documents and communications produced by Cerulean and Lachman in the Merger Litigation.

Cerulean produced responsive documents in early December 2018.




                                                -8-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 40 of 77 PageID #: 1720




       On December 3, 2018, the Akorn Defendants filed a motion to dismiss the Second

Amended Petition under La. R.S. §12:1-744, or in the alternative, a peremptory exception of no

cause of action and dilatory exceptions of vagueness and ambiguity (“Akorn Defendants’ Motion

to Dismiss”).

       On December 7, 2018, Plaintiff served Silverberg with a First Request for Production of

Documents seeking all documents and communications produced by Silverberg in the Merger

Litigation.

       On December 13, 2018, the Akorn Defendants filed a motion requesting that the Court hear

the Akorn Defendants’ Motion for Protective Order on an expedited basis, to which Plaintiff

responded on December 17, 2018.

       On January 7, 2019, Silverberg moved the Court for the entry of a protective order staying

discovery until the completion of preliminary motion practice (together with the Akorn

Defendants’ Motion for Protective Order, the “Motions for Protective Orders”).

       On January 11, 2019, Silverberg filed a joint motion to dismiss the Second Amended

Petition on the same bases as the Akorn Defendants’ Motion to Dismiss (“Silverberg’s Motion to

Dismiss,” and together with the Akorn Defendants’ Motion to Dismiss, the “Motions to Dismiss”).

       On January 28, 2019, Plaintiff filed oppositions to (1) the Motions to Dismiss, and

(2) Motions for Protective Orders.

       On February 4, 2019, the Court held a hearing on the Motions to Dismiss and Motions for

Protective Order.




                                              -9-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 41 of 77 PageID #: 1721




       On February 14, 2019, the Court entered an order staying discovery in the Action until the

Court’s next scheduled hearing.

       On March 6, 2019, the Court entered an Order appointing Lee C. Kantrow, Esq. as Special

Master to review the pleadings and record in the Action and to recommend to the Court an

appropriate disposition of the Motions to Dismiss. The Order deferred consideration of the

Motions for Protective Orders pending rulings on the Motions to Dismiss.

       On May 13, 2019, the Special Master submitted to the Court a Written Report and

Recommendation recommending that (1) the Akorn Defendants’ Motion to Dismiss be granted

with respect to all claims, and (2) Silverberg’s Motion to Dismiss be granted in part with respect

to the Restatement Claims and Insider Trading Claims and denied in part with respect to the Data

Integrity Claims (the “Report and Recommendation”). No party objected to the Report and

Recommendation.

       On June 5, 2019, the Parties participated in a telephone conference with the Court to obtain

guidance as to how the Court expected to rule on the Report and Recommendation. Thereafter,

the Parties met and conferred on a form of Judgment and Reasons for Judgment for the Court to

enter to implement the findings of the Special Master contained in the Report and

Recommendation. The Parties exchanged drafts of the Judgment and Reasons for Judgment, but

were unable to come to an agreement.

       On July 11, 2019, Plaintiff filed a Third Amended Petition asserting Data Integrity Claims

against Rai, Kutinsky, Lichter and Silverberg.




                                                 - 10 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 42 of 77 PageID #: 1722




       On July 15, 2019, the Akorn Defendants filed a notice indicating their intent to oppose the

filing of the Third Amended Petition.

       On August 15, 2019, the Parties participated in a telephone conference with the Court to

obtain guidance on further proceedings in this matter. Thereafter, the Parties continued to

exchange drafts of a Judgment and Reasons for Judgment for eventual submission to the Court.

       On September 27, 2019, the Parties jointly submitted a Judgment and Proposed Reasons

for Judgment for approval and execution by the Court. On October 7, 2019, the Court entered the

Judgment and Proposed Reasons for Judgment.

               C.     The Parties’ Settlement Negotiations

       During negotiations regarding the terms of the Judgment and Reasons for Judgment,

counsel for the Akorn Defendants and Plaintiff commenced extensive, arm’s-length negotiations

concerning a possible settlement of the Action. On September 10, 2019, Plaintiff and Akorn

executed a confidentiality agreement (the “Confidentiality Agreement”). Thereafter, the Company

commenced production of confidential information to Plaintiff to facilitate these discussions.

       On September 16, 2019, Plaintiff submitted to counsel for the Akorn Defendants a

settlement demand that was informed by, among other things, the confidential documents

produced by Akorn pursuant to the Confidentiality Agreement. Thereafter, counsel for Plaintiff

and counsel for the Akorn Defendants engaged in extensive, arm’s-length negotiations regarding

a potential resolution of the Action, which included the production of additional confidential

materials pursuant to the Confidentiality Agreement and the exchange of multiple drafts of a term

sheet memorializing the terms of an agreement (the “Term Sheet”). On October 11, 2019, counsel




                                               - 11 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 43 of 77 PageID #: 1723




for Plaintiff and counsel for the Akorn Defendants reached an agreement on the Term Sheet, which

was presented to Akorn’s Board for approval. On October 18, 2019, the Board, in the exercise of

its business judgment, approved the Term Sheet as in the best interests of Akorn and its

shareholders, and the Term Sheet was fully executed later that day.

II.    TERMS OF THE PROPOSED DERIVATIVE SETTLEMENT

       The principal terms, conditions, and other matters that are part of the Settlement, which is

subject to approval by the Court, are summarized below. This summary should be read in

conjunction with, and is qualified in its entirety by reference to, the text of the Stipulation.

       A.      Akorn Agrees to Adopt the Following Corporate Governance Reforms

       In consideration of the settlement of the Released Plaintiff’s Claims against the Released

Persons and Plaintiff’s obligations as described herein, Akorn, through its Board, shall adopt and

implement the following corporate governance reforms:

       1. Quality Compliance Committee.            No later than thirty (30) days following the

            Settlement becoming Final, the Board shall have established the Quality Compliance

            Committee as a standing committee of the Board and the Committee shall have adopted

            a formal charter (the “Charter”) in the form attached hereto as Exhibit D. The Charter

            shall be maintained in the form set forth in Annex A for a period of not less than three

            (3) years; provided, however, that nothing shall preclude the good faith amendment,

            modification, or rescission of the Charter as required by applicable law, regulation,

            technological advancement, change in control, corporate reorganization, or for other




                                                 - 12 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 44 of 77 PageID #: 1724




            good cause. Following adoption, the Charter will be made available to shareholders on

            the Corporate Governance section of Akorn’s website at www.akorn.com.

       2. Compensation. In setting incentive plan performance metrics for calendar years 2020

            and 2021, the Company will allocate no less than 10% of total weight to corporate

            performance metrics tied to quality and/or FDA compliance.

       3. Clawback Policy. The Compensation Committee of the Board will formally amend its

            Clawback Policy to add the following to the list of “Covered Events”: severe or

            intentional violations of FDA regulatory standards by a Covered Employee (as that

            term is defined by the Clawback Policy) that lead to an FDA warning letter or

            enforcement action (such severe or intentional violations, a “Regulatory Event”). For

            a period of three (3) years, the amended Clawback Policy shall not be rescinded,

            amended, or modified in any fashion that would restrict or curtail its application to

            Regulatory Events; provided, however, that nothing shall preclude the good faith

            amendment, modification, or rescission of the Clawback Policy as required by

            applicable law, regulation, technological advancement, change in control, corporate

            reorganization, or for other good cause. The amended Clawback Policy will be

            disclosed to shareholders and filed with the SEC in the Company’s next annual proxy

            statement.

       B.      Corporate Governance Reforms Adopted After the Demands

       In addition to the Company’s agreement to adopt the above-referenced reforms,

Defendants acknowledge that the Board and Akorn management were fully informed of Plaintiff’s




                                              - 13 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 45 of 77 PageID #: 1725




Demands and of the issues in dispute in the Action, and understood that the following corporate

governance and/or internal control reforms, policies, and changes enacted or implemented at

Akorn would be responsive to the issues and concerns raised in the Demands and in the Action:

               1.     adopting an amended stock trading policy that is contained in the

Company’s Corporate Compliance Manual;

               2.     the following appointments to Akorn’s executive team:

                      (a)     Douglas Boothe as Chief Executive Officer to replace Rai;

                      (b)     Erislandy Dorado-Boladeres as Executive Vice President, Global

                              Quality;

                      (c)     Christopher Young as Executive Vice President, Global Operations;

                      (d)     Bill Ostrowski as Chief Information Officer; and

                      (e)     Sarah Iles as Chief Compliance Officer.

               3.     increasing the size of the Board by two seats and appointing Mr. Boothe

and Thomas G. Moore as directors;

               4.     the adoption and implementation of quality and information technology

initiatives at the Company which include, but are not limited to:

                      (a)     the creation of the company-wide Quality Systems Corrective

                              Action Plan (“QSCAP”) to address, among other things, core quality

                              processes and overall compliance oversight; QSCAP will also

                              oversee the Company’s new Quality Management Corrective

                              Action Plan, which is designed to review and revise systems,




                                               - 14 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 46 of 77 PageID #: 1726




                        processes, and procedures that are part of Akorn’s Quality

                        Management System (“QMS”) and takes into account industry best

                        practices, findings from regulatory inspections, and other

                        assessments, and historical data that touch on QMS performance.

                  (b)   the initiation of a comprehensive global data integrity investigation

                        for manufacturing and research and development (“R&D”) sites to

                        evaluate all known data integrity issues that have been identified

                        through various input sources.

                  (c)   reorganizing the Company’s quality function to provide direct

                        reporting relationships between operational, compliance, and

                        corporate surveillance quality functions through:

                        (i)     Quality Site Heads now reporting to Mr. Dorado-Boladeres,

                                and Senior Vice President, Corporate Quality Kim

                                Wasserkrug directly overseeing QSCAP efforts;

                        (ii)    establishing an R&D Quality Unit to support R&D facilities

                                in Vernon Hills, Illinois, and Cranbury, New Jersey;

                        (iii)   establishing a data integrity team at each of the Company’s

                                R&D facilities;

                        (iv)    establishing a GXP Quality Head role that reports directly to

                                Mr. Dorado-Boladeres and will focus directly on the

                                regulatory and compliance aspects of Akorn’s information




                                         - 15 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 47 of 77 PageID #: 1727




                               technology (“IT”) driven initiatives that will affect all

                               operational aspects at the Company;

                        (v)    establishing a Technical Service Structure within the quality

                               organization that will oversee Akorn’s Analytical Technical

                               Services and Validation Teams across the Company’s

                               manufacturing network; and

                        (vi)   establishing a new Quality Head of Compliance position that

                               directly reports to Mr. Dorado-Boladeres that will be

                               responsible for all internal and external audit functions and

                               vendor certifications, and tasked to implement a newly

                               created role of Regulatory Intelligence that will identify

                               industry and compliance trends to allow Akorn to evaluate

                               and implement proactively to its organization.

                  (d)   various initiatives implemented in consultation with NSF

                        International, such as:

                        (i)    the formulation of a Data Integrity Assessment Plan to

                               review abbreviated new drug applications and certain other

                               data from the Company’s Somerset facility, as well as

                               certain data generated by Cranbury and Vernon Hills;

                        (ii)   data integrity training development and implementation;




                                         - 16 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 48 of 77 PageID #: 1728




                            (iii)    development and implementation of a stability-indication

                                     test      method     assessment    program   and     enhanced

                                     training/certification program for data reviewers;

                            (iv)     developing a “Fundamentals of Pharmaceuticals” training

                                     program;

                            (v)      reviewing trial injection lab chromatography systems;

                            (vi)     lab and investigation program reviews;

                            (vii)    contamination control strategy development;

                            (viii)   retrospective batch record review;

                            (ix)     quality staff augmentation; and

                            (x)      review of updated smoke studies.

                     (e)    Various         initiatives   implemented     in   consultation   with

                            PricewaterhouseCoopers, such as:

                            (i)      aseptic core monitoring;

                            (ii)     aseptic coaching and monitoring;

                            (iii)    laboratory equipment remediation;

                            (iv)     assessment and enhancement of media fill and smoke study

                                     programs; and

                            (v)      quality staff augmentation.

       This Notice provides a summary of the corporate governance reforms that Akorn has

agreed to adopt, or has otherwise already adopted, as consideration for the Settlement or in




                                                 - 17 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 49 of 77 PageID #: 1729




recognition of the Demands and the Action. For a complete description of all of the corporate

governance reforms, please see the Stipulation.

III.   DISMISSAL AND RELEASES

       The Settlement is conditioned, among other things, upon entry of an order by the Court

approving the Settlement and dismissing the Action WITH PREJUDICE. The Settlement will

not become effective until such dismissals have been entered and have become final and non-

appealable (the “Effective Date”).

       Upon the Effective Date, Plaintiff (acting on her own behalf and derivatively on behalf of

Akorn), Akorn, and each and every other Akorn stockholder claiming by, through, in the right of,

derivatively, or on behalf of Akorn, or otherwise pursuant to the internal affairs doctrine under the

law of the State of Louisiana, on behalf of themselves and their Related Persons, shall and hereby

do fully, finally, and forever release, relinquish, discharge, and dismiss, with prejudice, the

Released Persons from any and all Released Plaintiff’s Claims (as defined below), and shall

forever be barred and enjoined from commencing, instituting, or prosecuting any of the Released

Plaintiff’s Claims against any of the Released Persons (as defined below). “Released Plaintiff’s

Claims” means any and all actions, suits, claims, demands, rights, liabilities, causes of action,

obligations, duties, losses, damages, costs, debts, expenses, interest, penalties, sanctions, fees

(including, for the avoidance of doubt, attorneys’ fees), agreements, judgments, decrees, matters,

issues and controversies of any kind, nature or description whatsoever, whether known or

unknown, disclosed or undisclosed, suspected or unsuspected, contingent or absolute, accrued or

unaccrued, apparent or unapparent, foreseen or unforeseen, matured or not matured, liquidated or




                                                - 18 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 50 of 77 PageID #: 1730




not liquidated, including both known claims and Unknown Claims, that have been or that might

have been asserted by Plaintiff and/or any Akorn stockholder against any Released Persons

derivatively, or otherwise pursuant to the internal affairs doctrine under the law of the State of

Louisiana, based upon or related to the facts, transactions, events, occurrences, acts, disclosures,

statements, omissions or failures to act which were alleged in the Action or the Demands. Released

Plaintiff’s Claims does not include any claims against former Akorn employee Amir S. Takla, his

spouses, heirs, executors, estates, administrators or anyone acting in concert with him based upon

the facts, transactions, events, occurrences, acts, disclosures, statements, omissions or failures to

act alleged in Akorn, Inc. v. Amir S. Takla, No. SOM-L-001620-19 (N.J. Super. Ct.). “Released

Persons” means (i) each of the Individual Defendants; (ii) Akorn; and (iii) each and all of the

foregoing Persons’ Related Persons (as defined below). Released Persons does not include former

Akorn employee Amir S. Takla or any of his spouses, heirs, executors, estates, or administrators.

“Related Persons” means each of a Person’s spouses, heirs, executors, estates, or administrators,

each of a Person’s present and former attorneys, legal representatives, and assigns in connection

with the Action, and all of a Person’s past and present directors, officers, agents, advisors

(including, for the avoidance of doubt, financial and legal advisors), employees, affiliates,

predecessors, successors, and parents.

       Upon the Effective Date, each of the Released Persons shall fully, finally, and forever

release, relinquish, and discharge Plaintiff, Plaintiff’s Counsel, and all other Akorn stockholders

and their counsel from any and all Released Defendants’ Claims, and shall forever be barred and




                                                - 19 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 51 of 77 PageID #: 1731




enjoined from commencing, instituting, or prosecuting any of the Released Defendants’ Claims

against any of Plaintiff, Plaintiff’s Counsel, and all other Akorn stockholders and their counsel.

       Plaintiff and Plaintiff’s Counsel shall cooperate and use their reasonable best efforts to

bring about the settlement or dismissal with prejudice of the related shareholder derivative actions

brought on behalf of Akorn by purported shareholders of the Company captioned In re Akorn, Inc.

Shareholder Derivative Litigation, C.A. No. 18-cv-7374 (N.D. Ill.), Pulchinski v. Abramowitz et

al., No. 2019CH11186 (Cir. Ct. Cook Cnty. Ill.) and The Booth Family Trust v. Kapoor et al., No.

2019CH12793 (Cir. Ct. Cook Cnty. Ill.), and any actions filed against any Defendant hereafter

asserting claims derivatively or otherwise pursuant to the internal affairs doctrine under the law of

the State of Louisiana on the basis of the same nucleus of operative facts as the Action and the

Demands.

       These releases, however, shall not in any way impair or restrict the rights of any Party to

enforce the terms of the Stipulation or the Final Order and Judgment. In addition, nothing in the

Stipulation constitutes or reflects a waiver or release of any rights or claims of Defendants against

their insurers, or their insurers’ subsidiaries, predecessors, successors, assigns, affiliates, or

representatives, including, but not limited to, any rights or claims of Defendants under any

directors’ and officers’ liability insurance policy or other applicable insurance coverage

maintained by the Company. Likewise, nothing in the Stipulation constitutes or reflects a waiver

or release of any rights or claims of the Individual Defendants relating in any way to

indemnification, whether under any written indemnification or advancement agreement, or under

the Company’s charter, by-laws, or under applicable law.




                                                - 20 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 52 of 77 PageID #: 1732




IV.    ATTORNEYS’ FEES AND EXPENSES

       After completing negotiation of the principal terms of the Settlement, Plaintiff’s Counsel

and the Akorn Defendants separately negotiated at arm’s-length the amount of attorneys’ fees and

reimbursement of expenses to be paid to Plaintiff’s Counsel. As a result of these negotiations, the

Company and/or its insurers agreed to pay an award of attorneys’ fees and expenses to Plaintiff’s

Counsel in the total amount of $2 million (the “Fee and Expense Award”), subject to approval of

the Court. The Parties mutually agree that the Fee and Expense Award is fair and reasonable in

light of the substantial benefits conferred upon Akorn and its stockholders by the Settlement. The

Fee and Expense Award shall be paid to Plaintiff’s Counsel within five (5) business days after

entry of the Final Order and Judgment, notwithstanding the existence of any timely filed objections

to the Settlement, or potential appeal.

V.     REASONS FOR THE SETTLEMENT

       Counsel for Plaintiff and Akorn believe that the Settlement is in the best interests of the

Plaintiff, Akorn, and the Company’s stockholders.

               A.      Why Did The Plaintiff Agree to Settle?

       Plaintiff and Plaintiff’s Counsel believe the claims asserted in the Action have merit and

that their investigation supports the claims asserted. Without conceding the merit of any of

Defendants’ defenses or the lack of merit of any of their own allegations, and to avoid the

potentially protracted time, expense, and uncertainty associated with continued litigation,

including a potential trial and appeal, Plaintiff and Plaintiff’s Counsel have concluded that it is

desirable that the Action be fully and finally settled in the manner and upon the terms and




                                               - 21 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 53 of 77 PageID #: 1733




conditions set forth in this Stipulation. Plaintiff and Plaintiff’s Counsel recognize the significant

risk, expense, and length of continued proceedings necessary to prosecute the Action through trial

and through possible appeal. Plaintiff and Plaintiff’s Counsel also have taken into account the

uncertain outcome and the risk of any litigation, especially in a complex case such as the Action,

as well as the difficulties and delays inherent in such litigation. Based on their evaluation, Plaintiff

and Plaintiff’s Counsel have determined that the Settlement is in the best interests of Akorn and

its shareholders, and have agreed to settle the Action upon the terms and subject to the conditions

set forth herein.

        Plaintiff and Plaintiff’s Counsel base this conclusion upon, among other things, their

extensive investigation relating to the claims and the underlying events alleged in the Action,

including, but not limited to: (1) inspection, analysis, and review of (a) Akorn’s public filings with

the SEC, press releases, announcements, transcripts of investor conference calls, and news articles,

(b) Forms 483 and warning letters issued by the FDA to the Company; (c) verified pleadings, trial

transcript and exhibits, and pre- and post-trial and appellate briefing filed in the Merger Litigation,

(d) discovery produced by Akorn in connection with the Initial Motion to Dismiss and discovery

produced by Cerulean in connection with the subpoena issued to it, and (e) confidential documents

produced by Akorn in connection with the extensive, arm’s-length settlement negotiations with

counsel for the Company; (2) legal and factual investigation in connection with drafting the

Demands; (3) legal and factual investigation in connection with drafting four petitions in the

Action; (4) research regarding the applicable law with respect to the claims asserted in the Action

and the potential defenses thereto; (5) additional research in connection with opposing the Motions




                                                 - 22 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 54 of 77 PageID #: 1734




to Dismiss and Motions for Protective Orders; and (6) participation in extensive, arm’s-length

settlement discussions with counsel for the Akorn Defendants.

                B.     Why Did the Defendants Agree to Settle?

          Defendants have vigorously denied, and continue to deny vigorously, any and all

allegations of wrongdoing, fault, liability, or harm to Akorn or its stockholders alleged by Plaintiff

in the Action, including, for the avoidance of doubt, the Demands, Original Petition, Amended

Petition, Second Amended Petition, and Third Amended Petition. Nonetheless, Defendants have

also taken into account the uncertainty and risks inherent in any litigation, especially in complex

cases like the Action. Defendants have therefore determined that it is desirable that the Action be

fully and finally settled in the manner and upon the terms and conditions set forth in this Stipulation

in order to, among other things, (i) avoid the expense, inconvenience, and distraction of continued

litigation, and (ii) avoid any possibility of a finding of liability, however remote. Defendants

believe that the Settlement set forth in this Stipulation is in the best interests of, and confers

substantial benefits upon, Akorn and its stockholders.

VI.       THE SETTLEMENT HEARING AND YOUR RIGHT TO OBJECT, BE
          HEARD, AND ATTEND

          On _________________, 2020, at _______ __.m., the Court will hold the Settlement

Hearing before the Hon. _______ in Courtroom __, 19th JDC Courthouse, 300 North Boulevard,

Baton Rouge, LA 70801. The Settlement Hearing may be continued by the Court without further

notice.




                                                 - 23 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 55 of 77 PageID #: 1735




       At the Settlement Hearing, the Court will consider (i) whether to enter an Order approving

the terms of the Settlement (including the dismissal of the Action and the release of claims against

Akorn and the Individual Defendants) as fair, reasonable and adequate; (ii) whether the Court

should award the requested attorneys’ fees and reimbursement of expenses for Plaintiff’s

Counsel; (iii) whether a final judgment should be entered dismissing the Action WITH

PREJUDICE; (iv) any objections to the Settlement and/or request for attorneys’ fees and

reimbursement of expenses; and (iv) such other matters as may be necessary or proper under the

circumstances.

       You have the right to object to the proposed Settlement and you may, but are not required,

to appear in person or through counsel at the Settlement Hearing to present such objections to the

Settlement or Plaintiff’s Counsel’s application for an award of attorneys’ fees and expenses.

However, no current Akorn shareholder shall be permitted to object or be heard to present such

objection to the approval of the proposed Settlement and award of attorneys’ fees and expenses,

unless that Akorn shareholder has, at least fourteen (14) calendar days prior to the Settlement

Hearing, filed with the Clerk of the Court (1) a written objection to the Settlement setting forth:

(a) the stockholder’s name, address, and telephone number; (b) the nature of the objection;

(c) proof of current ownership of Akorn stock, including the number of shares of Akorn stock and

the date of purchase; and (d) any documentation in support of such objection; and (2) if an Akorn

shareholder intends to appear in person, or through counsel, and requests to be heard at the

Settlement Hearing, such stockholder must have, in addition to the requirements of (1) above, (a) a

written notice of such stockholder’s intention to appear; and (b) the identities of any witnesses the




                                                - 24 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 56 of 77 PageID #: 1736




stockholder intends to call at the Settlement Hearing and a statement as to the subjects of their

testimony, signed as authorized by the objecting stockholder.

       YOUR WRITTEN OBJECTIONS MUST BE ON FILE WITH THE CLERK OF THE

COURT NO LATER THAN ________ ___, 2020. The Court Clerk’s address is:

                      Clerk of the Court
                      19th JDC Courthouse
                      300 North Boulevard
                      Baton Rouge, LA 70801

       YOU ALSO MUST DELIVER COPIES OF THE MATERIALS TO PLAINTIFF’S

COUNSEL AND COUNSEL FOR AKORN (BY HAND, OVERNIGHT COURIER, OR FIRST

CLASS MAIL) SO THEY ARE RECEIVED NO LATER THAN _________ __, 2020. Counsel’s

addresses are:

                      Counsel for Plaintiff

                      Eric L. Zagar
                      KESSLER TOPAZ MELTZER & CHECK, LLP
                      280 King of Prussia Road
                      Radnor, PA 19087

                      Counsel for Nominal Defendant Akorn and
                      Individual Defendants John Kapoor, Kenneth
                      S. Abramowitz, Ronald M. Johnson, Steven J.
                      Meyer, Adrienne Graves, Terry Rappuhn, Brian
                      Tambi, Alan Weinstein, Rajat Rai, Timothy
                      Dick, Joseph Bonaccorsi, David Hebeda, Bruce
                      Kutinsky, Steven Lichter and Duane A.
                      Portwood

                      Robert H. Baron
                      CRAVATH, SWAINE & MOORE LLP
                      Worldwide Plaza
                      825 Eighth Avenue
                      New York, NY 10019




                                              - 25 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 57 of 77 PageID #: 1737




                       Counsel for Defendant Mark Silverberg

                       Steven W. Usdin
                       BARRASSO USDIN KUPPERMAN FREEMAN
                         & SARVER, LLC
                       909 Poydras St., 24th Fl.
                       New Orleans, LA 70112


Unless the Court orders otherwise, your objection will not be considered unless it is timely filed

with the Court and delivered to Plaintiff’s counsel and counsel for Akorn.

       Any Person or entity who fails to object or otherwise request to be heard in the manner

prescribed above will be deemed to have waived the right to object to any aspect of the Settlement

or otherwise request to be heard (including the right to appeal) and will be forever barred from

raising such objection or request to be heard in this or any other action or proceeding.

VII.   HOW TO OBTAIN ADDITIONAL INFORMATION

       This Notice summarizes the Stipulation. It is not a complete statement of the events of the

Action or the Stipulation. There is additional information concerning the Settlement available in

the Stipulation. You may also inspect the Stipulation during business hours at the office of the

Clerk of the Court, 19th JDC Courthouse, 300 North Boulevard, Baton Rouge, LA 70801.

However, you must appear in person to inspect these documents. The Clerk’s office will not mail

copies to you.

       For more information concerning the Action and Settlement, you may also call or write to:

Eric L. Zagar, Kessler Topaz Meltzer & Check, LLP, 280 King of Prussia Road, Radnor, PA

19087, Telephone: (610) 822-2209.




                                               - 26 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 58 of 77 PageID #: 1738




      PLEASE DO NOT CALL, WRITE, OR OTHERWISE DIRECT QUESTIONS TO

EITHER THE COURT OR THE CLERK'S OFFICE.

 DATED __ __, 2020                       BY ORDER OF THE COURT
                                         19th Judicial District Court
                                         Parish of East Baton Rouge, Louisiana




                                     - 27 -
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 59 of 77 PageID #: 1739




 MERRY A. KOGUT, Individually and on                * DOCKET NO. 646,174, Div. “I” Sec. “24”
 Behalf of Defendant Akorn, Inc.,                   *
                                                    *
                         Plaintiff,                 * 19th JUDICIAL DISTRICT COURT
                                                    *
         v.                                         *
                                                    * PARISH OF EAST BATON ROUGE
 AKORN, INC., et al.,                               *
                                                    *
                         Defendants.                * STATE OF LOUISIANA

         [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT

       WHEREAS, plaintiff Merry A. Kogut (“Plaintiff”), Nominal Defendant Akorn, Inc.

(“Akorn”), and Defendants John Kapoor, Kenneth S. Abramowitz, Ronald M. Johnson, Steven J.

Meyer, Adrienne Graves, Terry Rappuhn, Brian Tambi, Alan Weinstein, Rajat Rai, Timothy Dick,

Joseph Bonaccorsi, David Hebeda, Bruce Kutinsky, Steven Lichter, Duane A. Portwood, and Mark

Silverberg have made a joint motion, pursuant to La. R.S. §12:1-745(A) and Local District Court

Rule 9.8(f), for an order: (i) preliminarily approving the proposed settlement (the “Settlement”) of

the above-captioned stockholder derivative action (the “Action”) in accordance with the

Stipulation and Agreement of Settlement dated December 12, 2019 (the “Stipulation”), which,

together with the exhibits annexed thereto, sets forth the terms and conditions of the proposed

Settlement and for dismissal of the Action with prejudice upon the terms and conditions set forth

therein; (ii) approving distribution of the Notice of Proposed Settlement (the “Notice”), attached

to the Stipulation as Exhibit A; and (iii) staying further proceedings in this Action except as may

be necessary to implement the Settlement;

       WHEREAS, all capitalized terms contained herein shall have the same meanings as set

forth in the Stipulation (in addition to those capitalized terms defined herein); and

       WHEREAS, this Court, having considered the Stipulation and the exhibits annexed thereto

and having heard the arguments of the parties;

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.      The Court GRANTS Plaintiff’s unopposed motion for preliminary approval of the

Settlement.

       2.      This Court does hereby preliminarily approve, subject to further consideration at

the Settlement Hearing described below, the Stipulation and the Settlement set forth therein,
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 60 of 77 PageID #: 1740




including the terms and conditions for: (i) a proposed Settlement and dismissal of the Action with

prejudice as to the Released Persons; and (ii) an award of attorneys’ fees and reimbursement of

expenses to the Plaintiff’s Counsel (the “Fee and Expense Award”).

       3.      A hearing (the “Settlement Hearing”) shall be held before this Court on

_____________, 2019, at ____ _.m. at the 19th Judicial District Court, Parish of East Baton Rouge,

State of Louisiana, 300 North Boulevard, Baton Rouge, Louisiana 70801: (i) to determine whether

the proposed Settlement of the Action on the terms and conditions provided for in the Stipulation

is fair, reasonable, and adequate, in the best interests of Akorn and its stockholders, and should be

approved by the Court; (ii) to determine whether to approve the Fee and Expense Award; and

(iii) to determine whether the Final Order and Judgment should be entered herein substantially in

the form set forth in Exhibit C to the Stipulation; (iv) to hear and consider any objections to the

Settlement and/or Fee and Expense Award; and (v) to consider any other matters that may properly

be brought before the Court in connection with the Settlement.

       4.      The Court approves, as to form and content, the Notice (attached to the Stipulation

as Exhibit A) and finds that the distribution of the Notice and Summary Notice substantially in the

manner and form set forth in ¶ 3.1 of the Stipulation and ¶¶ 5 & 6 of this Order meets the

requirements of La. R.S. §12:1-745(a) and due process, is the best notice practicable under the

circumstances, and shall constitute due and sufficient notice of the matters set forth therein for all

purposes to all Persons entitled to such notice.

       5.      Not later than ten (10) business days following entry of this Order, Akorn shall

cause a copy of the Notice to be filed with the SEC on a Current Report on Form 8-K, post the

Notice on its website, and publish the Notice one time in Investor’s Business Daily or similar

publication. Akorn and/or its insurers shall be solely responsible for the costs of disseminating the

Notice and Summary Notice.

       6.      At least fourteen (14) calendar days prior to the Settlement Hearing, Akorn’s

counsel shall serve on Plaintiff’s Counsel and file with the Court proof, by affidavit or declaration,

of such publication of the Notice.

       7.      All Akorn stockholders as of the date of this Order or who shall acquire such Akorn

stock hereafter (in each case “Akorn Stockholders”) shall be bound by all orders, determinations,


                                                   -2-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 61 of 77 PageID #: 1741




and judgments in the Action concerning the Settlement, whether favorable or unfavorable to said

stockholders.

       8.       Pending final determination of whether the Settlement should be approved, no

Akorn Stockholder or their respective Related Persons shall, either directly, representatively,

derivatively, or in any other capacity, commence or prosecute, or participate in the commencement

or prosecution, against any of the Released Persons any action or proceeding in any court or

tribunal asserting any of the Released Claims.

       9.       All papers in support of the Settlement and the Fee and Expense Award shall be

filed with the Court and served at least twenty-eight (28) calendar days prior to the Settlement

Hearing. Any objection to the Settlement or Plaintiff’s Counsel’s application for attorneys’ fees

and expenses shall be filed and served no later than fourteen (14) calendar days before the

Settlement Hearing. Any replies to any objections shall be filed with the Court and served at least

seven (7) calendar days prior to the Settlement Hearing.

       10.      Any Akorn Stockholder may appear and show cause if he, she, or it has any reason

to believe that the terms and conditions of the proposed Settlement should not be approved as fair,

reasonable, and adequate; that the Final Order and Judgment should not be entered thereon; or that

the Fee and Expense Award should not be approved; provided, however, that unless otherwise

ordered by the Court, no Akorn Stockholder shall be heard or entitled to contest the approval of

all or any of the terms and conditions of the proposed Settlement, the Fee and Expense Award to

be awarded to the Plaintiff’s Counsel, or, if approved, the Final Order and Judgment to be entered

thereon, unless that Akorn Stockholder has, at least fourteen (14) calendar days prior to the

Settlement Hearing, filed with the Clerk of the Court and delivered to the following counsel (by

hand or overnight courier or sent by first class mail): (1) a written objection to the Settlement

setting forth: (a) the stockholder’s name, address, and telephone number; (b) the nature of the

objection; (c) proof of current ownership of Akorn stock, including the number of shares of Akorn

stock and the date of purchase; (d) any documentation in support of such objection; and (2) if an

Akorn Stockholder intends to appear in person, or through counsel, and requests to be heard at the

Settlement Hearing, such stockholder must have provided, in addition to the requirements of

(1) above: (a) a written notice of such stockholder’s intention to appear; (b) the identities of any


                                                 -3-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 62 of 77 PageID #: 1742




witnesses the Akorn Stockholder intends to call at the Settlement Hearing and a statement as to

the subjects of their testimony, signed as authorized by the objecting stockholder; and (c) served

copies of any papers and briefs in support thereof to:

       Eric L. Zagar
       KESSLER TOPAZ MELTZER & CHECK, LLP
       280 King of Prussia Road
       Radnor, PA 19087

       Counsel for Plaintiff


       Robert H. Baron
       CRAVATH, SWAINE & MOORE LLP
       Worldwide Plaza
       825 Eighth Avenue
       New York, NY 10019

       Counsel for Nominal Defendant Akorn and Individual
       Defendants John Kapoor, Kenneth S. Abramowitz,
       Ronald M. Johnson, Steven J. Meyer, Adrienne
       Graves, Terry Rappuhn, Brian Tambi, Alan
       Weinstein, Rajat Rai, Timothy Dick, Joseph
       Bonaccorsi, David Hebeda, Bruce Kutinsky, Steven
       Lichter and Duane A. Portwood


       Steven W. Usdin
       BARRASSO USDIN KUPPERMAN FREEMAN
         & SARVER, LLC
       909 Poydras St., 24th Fl.
       New Orleans, LA 70112

       Counsel for Defendant Mark Silverberg


       The written objections and copies of any papers and briefs in support thereof to be filed

in Court shall be delivered by hand, overnight courier, or sent by first class mail to:

       CLERK OF THE COURT
       19th Judicial District Court
       Parish of East Baton Rouge
       300 North Boulevard
       Baton Rouge, Louisiana 70801

       Any Akorn Stockholder who does not make his, her, or its objection substantially in the

manner provided herein shall be deemed to have waived such objection and shall forever be

foreclosed from making any objection to the fairness, reasonableness, or adequacy of the

Settlement as incorporated in the Stipulation and to the Fee and Expense Award, unless otherwise




                                                -4-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 63 of 77 PageID #: 1743




ordered by the Court, but shall otherwise be bound by the Final Order and Judgment to be entered

and the releases to be given.

       11.      The Stipulation and provisions contained therein (including any exhibits attached

thereto) shall not be deemed a presumption, concession, or admission by any Party of any fault,

liability, or wrongdoing, or lack of merit as to any facts or claims alleged, or asserted in the Action

or in any other action or proceeding, and shall not be interpreted, construed, deemed, invoked,

offered, or received into evidence or otherwise used by any person in the Action or in any other

action or proceeding, whether civil, criminal, or administrative, except in connection with any

proceeding to enforce the terms of the Settlement. Notwithstanding the foregoing, the Released

Persons may file the Stipulation and/or the Final Order and Judgment in any action that may be

brought against them in order to support a defense or counterclaim based on principles of res

judicata, collateral estoppel, full faith and credit, release, good faith settlement, judgment bar or

reduction, or any other theory of claim preclusion or issue preclusion or similar defense or

counterclaim.

       12.      All proceedings in the Action, other than as may be necessary to carry out the terms

and conditions of the Settlement, are hereby stayed and suspended pending final determination of

whether the Settlement provided for in the Stipulation shall be approved.

       13.      Pending the Effective Date of the Stipulation or the termination of the Stipulation

according to its terms, Plaintiff and her Related Persons are barred and enjoined from initiating,

instituting, commencing, maintaining, prosecuting, or in any way participating in any action or

proceeding asserting any of the Released Plaintiff’s Claims against any of the Released Persons.

       14.      The Court reserves the right to adjourn the date of the Settlement Hearing or modify

any other dates set forth herein without further notice to current Akorn stockholders, and retains

jurisdiction to consider all further applications arising out of or connected with the Settlement.

       15.      The Court may approve the Settlement, with such modifications as may be agreed

to by the Parties, if appropriate, without further notice to current Akorn stockholders.




                                                 -5-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 64 of 77 PageID #: 1744




      IT IS SO ORDERED.



DATED: __________________           ________________________________________
                                    The Honorable Donald Johnson
                                    19th Judicial District Court
                                    Parish of East Baton Rouge
                                    State of Louisiana




                                     -6-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 65 of 77 PageID #: 1745




 MERRY A. KOGUT, Individually and on             * DOCKET NO. 646,174, Div. “I” Sec. “24”
 Behalf of Defendant Akorn, Inc.,                *
                                                 *
                         Plaintiff,              * 19th JUDICIAL DISTRICT COURT
                                                 *
         v.                                      *
                                                 * PARISH OF EAST BATON ROUGE
 AKORN, INC., et al.,                            *
                                                 *
                        Defendants.              * STATE OF LOUISIANA

                      [PROPOSED] FINAL ORDER AND JUDGMENT

       This Court having considered the Stipulation and Agreement of Settlement, fully executed

on December 12, 2019, including all exhibits thereto (the “Stipulation”), among: (i) Merry A.

Kogut (“Plaintiff”), individually and on behalf of Nominal Defendant Akorn, Inc. (“Akorn” or the

“Company”); (ii) Nominal Defendant Akorn; and (iii) John Kapoor, Kenneth S. Abramowitz,

Ronald M. Johnson, Steven J. Meyer, Adrienne Graves, Terry Rappuhn, Brian Tambi, Alan

Weinstein, Rajat Rai, Timothy Dick, Joseph Bonaccorsi, David Hebeda, Bruce Kutinsky, Steven

Lichter, Duane A. Portwood, and Mark Silverberg (the foregoing individuals, the “Individual

Defendants,” and together with Akorn, the “Defendants”), and having held a hearing on ______;

and having considered all of the submissions and arguments with respect thereto, and for the

reasons stated on the record:

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

       1.      As used in this Final Order and Judgment (“Judgment”), the following terms have

the meanings specified below.

               (a)    “Demands” means Plaintiff’s demands on the Board of Directors of Akorn

       dated February 23, 2016, and May 22, 2018.
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 66 of 77 PageID #: 1746




             (b)      “Effective Date” means the first date by which this Judgment, having been

      entered, shall have become Final.

             (c)      “Fee and Expense Award” means the agreement set forth in ¶ 5.1 of the

      Stipulation.

             (d)      “Final” means the time when this Judgment, having been entered, has not

      been reversed, vacated, or modified in any way and is no longer subject to appellate review,

      either because of disposition on appeal and conclusion of the appellate process or because

      of passage, without action, of time for seeking appellate review. More specifically, it is

      that situation when: (1) either no appeal has been filed and the time has passed for any

      notice of appeal to be timely filed in the above-captioned action (the “Action”); or (2) an

      appeal has been filed and the court of appeals has/have either affirmed the judgment or

      dismissed that appeal and the time for any reconsideration or further appellate review has

      passed; or (3) a higher court has granted further appellate review and that court has either

      affirmed the underlying judgment or affirmed the court of appeals’ decision affirming the

      judgment or dismissing the appeal.

             (e)      “Notice” means the notice of proposed settlement provided by Akorn to its

      stockholders.

             (f)      “Person” means an individual, corporation, limited liability corporation,

      professional corporation, partnership, limited partnership, limited liability partnership,

      association, joint stock company, estate, legal representative, trust, unincorporated

      association, government or any political subdivision or agency thereof, and any business


                                              -2-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 67 of 77 PageID #: 1747




      or legal entity and their spouses, heirs, predecessors, successors, representatives, or

      assignees.

             (g)     “Plaintiff’s Counsel” means Kessler Topaz Meltzer & Check, LLP and

      Tarcza & Associates, LLC.

             (h)     “Related Persons” means each of a Person’s spouses, heirs, executors,

      estates, or administrators, each of a Person’s present and former attorneys, legal

      representatives, and assigns in connection with the Action, and all of a Person’s past and

      present directors, officers, agents, advisors (including, for the avoidance of doubt, financial

      and legal advisors), employees, affiliates, predecessors, successors, and parents.

             (i)     “Released Claims” means Released Plaintiff’s Claims and Released

      Defendants’ Claims.

             (j)     “Released Defendants’ Claims” means any and all actions, suits, claims,

      demands, rights, liabilities, causes of action, obligations, duties, losses, damages, costs,

      debts, expenses, interest, penalties, sanctions, fees (including, for the avoidance of doubt,

      attorneys’ fees), agreements, judgments, decrees, matters, issues, and controversies of any

      kind, nature, or description whatsoever, whether known or unknown, disclosed or

      undisclosed, suspected or unsuspected, contingent or absolute, accrued or unaccrued,

      apparent or unapparent, foreseen or unforeseen, matured or not matured, liquidated or not

      liquidated, including both known claims and Unknown Claims, that have been or that might

      have been asserted by the Released Persons against Plaintiff, Plaintiff’s Counsel, or any

      Akorn stockholder or their counsel arising out of the institution, prosecution, settlement,


                                                -3-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 68 of 77 PageID #: 1748




      or resolution of the Action or the Demands. Released Defendants’ Claims shall not include

      any claims to enforce the Settlement.

             (k)     “Released Persons” shall mean and include (i) each of the Individual

      Defendants; (ii) Akorn; and (iii) each and all of the foregoing Persons’ Related Persons.

      Notwithstanding the foregoing, however, Released Persons shall not include former Akorn

      employee Amir S. Takla or any of his spouses, heirs, executors, estates, or administrators.

             (l)     “Released Plaintiff’s Claims” means any and all actions, suits, claims,

      demands, rights, liabilities, causes of action, obligations, duties, losses, damages, costs,

      debts, expenses, interest, penalties, sanctions, fees (including, for the avoidance of doubt,

      attorneys’ fees), agreements, judgments, decrees, matters, issues and controversies of any

      kind, nature or description whatsoever, whether known or unknown, disclosed or

      undisclosed, suspected or unsuspected, contingent or absolute, accrued or unaccrued,

      apparent or unapparent, foreseen or unforeseen, matured or not matured, liquidated or not

      liquidated, including both known claims and Unknown Claims, that have been or that might

      have been asserted by Plaintiff and/or any Akorn stockholder against any Released Persons

      derivatively, or otherwise pursuant to the internal affairs doctrine under the law of the State

      of Louisiana, based upon or related to the facts, transactions, events, occurrences, acts,

      disclosures, statements, omissions or failures to act which were alleged in the Action or the

      Demands. Notwithstanding the foregoing, however, Released Plaintiff’s Claims shall not

      include: (i) any claims to enforce the Settlement or (ii) any claims against former Akorn

      employee Amir S. Takla, his spouses, heirs, executors, estates, administrators or anyone


                                                -4-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 69 of 77 PageID #: 1749




      acting in concert with him based upon the facts, transactions, events, occurrences, acts,

      disclosures, statements, omissions or failures to act alleged in Akorn, Inc. v. Amir S. Takla,

      No. SOM-L-001620-19 (N.J. Super. Ct.).

             (m)     “Settlement” means the settlement documented in the Parties’ Stipulation

      of December 12, 2019.

             (n)     “Unknown Claims” means any and all Released Plaintiff’s Claims which

      Plaintiff, Akorn or any Akorn stockholder does not know or suspect to exist in his, her, or

      its favor at the time of the release of the Released Persons, and any and all Released

      Defendants’ Claims which any Released Person does not know or suspect to exist in his,

      her, or its favor at the time of the release of Plaintiff, Plaintiff’s Counsel, Akorn, and any

      Akorn stockholder, which if known by him, her, or it, might have affected his, her, or its

      decision(s) with respect to the Settlement. With respect to any and all Released Claims,

      the Parties stipulate and agree that, upon the Effective Date, Plaintiff, Individual

      Defendants, and Akorn, shall expressly waive, and each of Akorn’s stockholders by

      operation of the Judgment shall be deemed to have expressly waived, any and all

      provisions, rights, and benefits conferred by any law of any state or territory of the United

      States, any foreign nation, or any principle of common or civilian law, which is similar,

      comparable, or equivalent to California Civil Code § 1542, which provides:

             A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
             WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
             EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
             THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST




                                               -5-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 70 of 77 PageID #: 1750




               HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
               WITH THE DEBTOR.

       The Parties acknowledge that they may discover facts in addition to or different from those

       now known or believed to be true by them, with respect to the Released Claims, as the case

       may be, but it is the intention of the Parties to completely, fully, finally, and forever

       compromise, settle, release, discharge, and extinguish any and all of the Released Claims,

       whether known or unknown, disclosed or undisclosed, suspected or unsuspected,

       contingent or absolute, accrued or unaccrued, apparent or unapparent, foreseen or

       unforeseen, matured or not matured, liquidated or not liquidated, which now exist, or

       heretofore existed, or may hereafter exist, and without regard to the subsequent discovery

       of additional or different facts.

       2.      This Court has jurisdiction over the subject matter of the Action, including all

matters necessary to effectuate the Settlement.

       3.      The record shows that Notice has been given to current Akorn stockholders in the

manner approved by the Court in its Preliminary Approval Order dated ________, 2019. The

Court finds that such Notice: (i) meets the requirements of La. R.S. §12:1-745(a); (ii) constitutes

the best notice practicable under the circumstances; (iii) constitutes notice that was reasonably

calculated, under the circumstances, to apprise all current Akorn shareholders of the pendency of

the Action, the terms of the Settlement, and current Akorn shareholders’ right to object to and to

appear at the settlement fairness hearing held on _________; (iv) constitutes due, adequate, and




                                                  -6-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 71 of 77 PageID #: 1751




sufficient notice to all persons or entities entitled to receive notice in accordance with Louisiana

law; and (v) meets the requirements of due process.

        4.      The Court hereby fully and finally approves the Settlement as set forth in the

Stipulation and finds that the Settlement is, in all respects, fair, reasonable, adequate, and in the

best interests of Akorn and current Akorn shareholders. This Court further finds the Settlement

set forth in the Stipulation is the result of arm’s-length negotiations between experienced counsel

representing the interests of Akorn, current Akorn shareholders, and the Individual Defendants.

The Court has considered any submitted objections to the Settlement and hereby overrules them.

        5.      The Parties are hereby directed to implement and consummate the Settlement

according to the terms and provisions of the Stipulation.

        6.      The Action is hereby dismissed in its entirety as to the Defendants, with prejudice,

and without costs to any party to the Action, except as otherwise provided herein. The parties to

the Action are to bear their own costs, except as otherwise provided herein.

        7.      Upon the Effective Date, Plaintiff (acting on her own behalf and derivatively on

behalf of Akorn), Akorn, and each and every other Akorn stockholder claiming, now or in future,

by, through, in the right of, derivatively, or on behalf of Akorn, or otherwise pursuant to the internal

affairs doctrine under the law of the State of Louisiana, on behalf of themselves and their Related

Persons, shall fully, finally, and forever release, relinquish, discharge, and dismiss, with prejudice,

the Released Persons from any and all Released Plaintiff’s Claims, and shall forever be barred and

enjoined from commencing, instituting, or prosecuting any of the Released Plaintiffs’ Claims

against any of the Released Persons. In addition, Plaintiff agrees on behalf of herself and her


                                                  -7-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 72 of 77 PageID #: 1752




Related Persons not to initiate, prosecute, assist in, or facilitate the prosecution of any other claims

arising out of the same nucleus of operative facts giving rise to the Action or the Demands.

        8.      Upon the Effective Date, each of the Released Persons shall fully, finally, and

forever release, relinquish, and discharge Plaintiff, Plaintiff’s Counsel, and all other Akorn

stockholders and their counsel from any and all Released Defendants’ Claims, and shall forever

be barred and enjoined from commencing, instituting, or prosecuting any of the Released

Defendants’ Claims against any of Plaintiff, Plaintiff’s Counsel, and all other Akorn stockholders

and their counsel.

        9.      Neither the Stipulation (including any exhibits attached thereto) nor the Settlement,

nor any act performed or document executed pursuant to or in furtherance of the Stipulation or the

Settlement shall be deemed a presumption, concession, or admission by any Party of any fault,

liability, or wrongdoing, or lack of merit as to any facts or claims alleged or asserted in the Action

or in any other action or proceeding, and shall not be interpreted, construed, deemed, invoked,

offered, or received into evidence or otherwise used by any person in the Action or in any other

action or proceeding, whether civil, criminal, or administrative, except in connection with any

proceeding to enforce the terms of the Settlement. Notwithstanding the foregoing, the Released

Persons may file the Stipulation and/or the Judgment in any action that may be brought against

them in order to support a defense or counterclaim based on principles of res judicata, collateral

estoppel, full faith and credit, release, good faith settlement, judgment bar or reduction, or any

other theory of claim preclusion or issue preclusion or similar defense or counterclaim.




                                                  -8-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 73 of 77 PageID #: 1753




       10.     The Fee and Expense Award, which the Court finds to be fair, reasonable, and

adequate, is hereby granted. No proceedings or court order with respect to the Fee and Expense

Award shall in any way disturb or affect this Judgment (including precluding this Judgment from

being Final or otherwise being entitled to preclusive effect), and any such proceedings or court

order shall be considered separate from this Judgment.

       11.     Without affecting the finality of this Judgment, the Court shall retain jurisdiction

with respect to implementation and enforcement of the terms of the Stipulation and Judgment,

including but not limited to, payment of any Fee and Expense Award ordered by the Court, and

the Parties submit to the jurisdiction of the Court for purposes of implementing and enforcing the

Settlement embodied in the Stipulation.

       12.     Without further approval from the Court, the Parties are hereby authorized to agree

to and adopt such amendments or modifications of the Stipulation or any exhibits attached thereto

to effectuate the Settlement that: (a) are not materially inconsistent with this judgment; and (b) do

not materially limit the rights of the Parties, Akorn, or Akorn stockholders in connection with the

Settlement. Without further order of the Court, the Parties may agree to reasonable extensions of

time to carry out any provisions of the Settlement.

       13.     In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation, this Judgment shall be vacated; all Orders entered and releases delivered

in connection with the Stipulation and this Judgment shall be null and void, with the exception of

¶¶ 1.1-1.18, 5.3, 6.2-6.3, 7.3-7.4, 7.6-7.9, 7.11, 7.13 and 7.14 of the Stipulation; and the Parties




                                                 -9-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 74 of 77 PageID #: 1754




shall be restored to their respective positions in the Action immediately prior to the execution of

the Stipulation.

       14.     Pursuant to La. Code Civ. Proc. art. 1911, this Judgment is a final, appealable

judgment and should be entered forthwith by the Clerk.


IT IS SO ORDERED.



DATED: __________________                    ____________________________
                                             The Honorable Donald Johnson
                                             19th Judicial District Court
                                             Parish of East Baton Rouge
                                             State of Louisiana




                                               -10-
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 75 of 77 PageID #: 1755




                                              AKORN, INC.

                         QUALITY COMPLIANCE COMMITTEE CHARTER

   A.     Status

   The Quality Compliance Committee (the “Committee”) is a committee of the Board of Directors
   (the “Board”) of Akorn, Inc. (“Akorn” or the “Company”).

   B.     Purpose

   The purpose of the Committee is to assist the Board with oversight of Akorn’s compliance with
   the U.S. federal Food, Drug and Cosmetics Act, as amended, including requirements issued by the
   U.S. Food and Drug Administration (“FDA”) and comparable applicable laws and regulations
   related to product safety and quality, as well as Akorn’s quality compliance practices. The
   Committee will fulfill this responsibility by carrying out the activities enumerated in Section D of
   this Charter.

   C.     Membership

   The Committee shall consist of three or more directors as determined by the Board. Each member
   of the Committee shall be a non-employee director of Akorn and shall be free of any relationship
   that, in the opinion of the Board, would interfere with the member’s individual exercise of his or
   her judgment. All members of the Committee shall have a general understanding of current good
   manufacturing practices and applicable compliance and quality standards in the pharmaceutical
   industry. Such understanding may be obtained through formal education and training or prior
   relevant work experience within the pharmaceutical industry. Committee members may enhance
   their understanding and knowledge of the areas the Committee oversees by attending relevant
   educational programs.

   Unless the Board elects a Chair of the Committee, the Committee shall elect a Chair by majority vote.
   The Chair (or in his or her absence, a member designated by the Chair) shall preside at all meetings of
   the Committee and set the agenda for each Committee meeting.

   Members of the Committee shall be appointed annually by the Board, upon the recommendation
   of the Nominating and Corporate Governance Committee.

   D.     Duties and Responsibilities

   To fulfill its duties and responsibilities, the Committee shall:

           l.      Review and oversee Akorn’s quality compliance program, including, but not
                   limited to, receiving updates about the activities of Global Quality Compliance
                   (“GQC”) and implementation of Akorn’s Quality System Corrective Action Plan
                   (“QSCAP”), comparing program components to industry best practices and
                   evaluating to assess whether Akorn’s program components raise any significant
                   quality concerns.

          2.       Oversee and monitor Akorn’s quality compliance practices by reviewing and
                   evaluating (based on criteria determined by the Committee) reports and
                   presentations from Akorn’s regulatory compliance executives, including the
                                                      1
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 76 of 77 PageID #: 1756




              following:

              a.    while Akorn is remediating OAI status of its manufacturing facilities, receive and
                    review quarterly written or oral presentations from Akorn senior management
                    that summarize topics such as status of QSCAP remediation and quality
                    initiatives, including management’s analysis of the effectiveness checks
                    conducted by GQC and Akorn’s general remediation process and evaluate the
                    consistency of these initiatives and with industry best practices;

              b.    while Akorn is remediating OAI status of its manufacturing facilities, receive and
                    review quarterly written or oral presentations from Akorn senior management
                    that summarize any such interactions with the FDA and other health
                    authorities, including any progress reports or updates;

              c.    receive and review quarterly written or oral presentations from Akorn senior
                    management regarding Akorn’s internal controls, policies, procedures and
                    training programs for ensuring compliance with legal and regulatory
                    requirements related to product safety and quality, including any significant
                    findings with respect to Akorn’s compliance and management’s response to any
                    such findings, and evaluate their consistency with industry best practices;

              d.    receive and review written or oral presentations from Akorn senior management
                    summarizing all FDA Form 483s and warning letters, Akorn’s responses to such
                    letters and the steps taken to implement the responses;

              e.    receive and review written or oral presentations from the Company’s senior
                    management regarding the status and/or outcome of any complaints or
                    confidential submissions regarding potential instances of non-compliance with
                    product quality and safety requirements that have been submitted to the
                    Committee or reported within Akorn through other means;

              f.    receive and review written or oral presentations from the Company’s senior
                    management regarding any significant disciplinary action being considered
                    or undertaken against any Akorn executive for failing to properly exercise his
                    or her duties and responsibilities with respect to regulatory compliance,
                    including the nature of the conduct that led to the disciplinary action, the
                    disciplinary action and the reason for it, and analyze whether the underlying
                    conduct reflects any regulatory compliance issues; and

              g.    receive and review written or oral presentations from the Company’s senior
                    management and review the status and/or outcome of any relevant
                    government investigations and external or internal audits relating to product
                    quality and safety, and management’s analysis of the conduct that led to the
                    investigation or audit, and analyze whether the underlying conduct reflects
                    any regulatory compliance issues.

        3.    At least quarterly, orally report to the Board on any material or critical items related to
              matters presented by Akorn management related to Akorn product safety and quality or
              quality compliance practices.

        4.    At least annually, review Akorn’s organizational structure and qualifications of
                                             2
Case 1:20-cv-01254-MN Document 5-28 Filed 10/02/20 Page 77 of 77 PageID #: 1757




                  Director level and above personnel in the quality compliance organization.

          5.      At least annually, prepare an overview for inclusion in Akorn’s Annual Report on Form
                  10-K or Proxy Statement on Form DEFI4A regarding Akorn’s Quality Compliance
                  Committee and its initiatives.

          6.      At least annually, review this Charter and recommend any proposed changes to the
                  Board for approval. Any member of the Committee may submit proposed Charter
                  amendments to the Board. By a majority vote, the Board may approve amendments to
                  this Charter.

   E.     Meetings

   The Committee shall meet as often as it determines is necessary to carry out its responsibilities,
   but not less frequently than quarterly. Additional meetings may be scheduled as needed and may
   be called by the Chair of the Committee or, if there is no such chair, by two members of the
   Committee. The Committee shall have the authority to establish its own rules and procedures for
   notice and conduct of its meetings so long as they are not inconsistent with the provisions of
   Akorn’s Bylaws that are applicable to a committee of the Board.

   Except as otherwise provided by statute, a majority of the members shall represent a quorum of the
   Committee for the transaction of business at any meeting. Formal action to be taken by the Committee
   shall be by unanimous written consent or by the affirmative vote of at least a majority of the members
   present (in person or by telephone conference call) at a meeting at which a quorum is present.

   The Committee shall maintain written minutes of its meetings. The Committee may, in its
   discretion, invite other directors of Akorn, members of Akorn’s management or any other person,
   including, without limitation, outside counsel, whose presence the Committee believes to be
   desirable and appropriate to attend and observe meetings of the Committee. The Committee may
   exclude from its meetings any person it deems appropriate.

   F.     Authority

   The Committee shall have the authority to conduct or authorize the conduct of further inquiry into
   matters under its oversight or otherwise reported to it for the purpose of discharging its duties and
   responsibilities and ensuring the adequacy of Akorn’s policies, procedures and programs for
   fulfilling its obligations under the laws and regulations pertaining to product safety and quality.

   The Committee shall have the resources and authority necessary to discharge its duties and
   responsibilities, including the authority to retain outside counsel or other experts or consultants,
   as it deems appropriate. Akorn shall provide appropriate funding, as determined by the
   Committee, for payment of compensation to any advisors engaged by the Committee, including
   fees of outside legal counsel.




   Adopted: [insert date]


                                                     3
